Exhibit 10.1

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

DIGITAL REALTY TRUST, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page


--------------------------------------------------------------------------------

ARTICLE 1.   DEFINED TERMS    1      Section 1.1     

Definitions.

   1      Section 1.2     

Rules of Construction

   18 ARTICLE 2.   ORGANIZATIONAL MATTERS    18      Section 2.1     

Organization

   18      Section 2.2     

Name

   18      Section 2.3     

Registered Office and Agent; Principal Office

   18      Section 2.4     

Power of Attorney

   19      Section 2.5     

Term

   20 ARTICLE 3.   PURPOSE    20      Section 3.1     

Purpose and Business

   20      Section 3.2     

Powers

   20      Section 3.3     

Partnership Only for Purposes Specified

   21      Section 3.4     

Representations and Warranties by the Parties

   21      Section 3.5     

Certain ERISA Matters

   23 ARTICLE 4.   CAPITAL CONTRIBUTIONS    23      Section 4.1     

Capital Contributions of the Partners

   23      Section 4.2     

Loans by Third Parties

   24      Section 4.3     

Additional Funding and Capital Contributions

   24      Section 4.4     

Other Contribution Provisions

   27      Section 4.5     

Profit Interest Units

   27      Section 4.6     

No Preemptive Rights

   29 ARTICLE 5.   DISTRIBUTIONS    29      Section 5.1     

Requirement and Characterization of Distributions

   29      Section 5.2     

Distributions in Kind

   30      Section 5.3     

Distributions Upon Liquidation

   30      Section 5.4     

Distributions to Reflect Issuance of Additional Partnership Interests

   30 ARTICLE 6.   ALLOCATIONS    31      Section 6.1     

Timing and Amount of Allocations of Net Income and Net Loss

   31      Section 6.2     

General Allocations

   31      Section 6.3     

Additional Allocation Provisions

   33      Section 6.4     

Tax Allocations

   35 ARTICLE 7.   MANAGEMENT AND OPERATIONS OF BUSINESS    35      Section 7.1
    

Management

   35      Section 7.2     

Certificate of Limited Partnership

   39      Section 7.3     

Restrictions on General Partner’s Authority

   40

 

i



--------------------------------------------------------------------------------

                Page


--------------------------------------------------------------------------------

     Section 7.4     

Reimbursement of the General Partner

   41      Section 7.5     

Outside Activities of the General Partner

   42      Section 7.6     

Contracts with Affiliates

   43      Section 7.7     

Indemnification

   44      Section 7.8     

Liability of the General Partner

   46      Section 7.9     

Other Matters Concerning the General Partner

   47      Section 7.10     

Title to Partnership Assets

   48      Section 7.11     

Reliance by Third Parties

   48 ARTICLE 8.   RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS    49      Section
8.1     

Limitation of Liability

   49      Section 8.2     

Management of Business

   49      Section 8.3     

Outside Activities of Limited Partners

   49      Section 8.4     

Return of Capital

   49      Section 8.5     

Rights of Limited Partners Relating to the Partnership

   50      Section 8.6     

Redemption Rights

   50      Section 8.7     

Conversion of Profits Interest Units.

   57      Section 8.8     

Voting Rights of Profits Interest Units

   60 ARTICLE 9.   BOOKS, RECORDS, ACCOUNTING AND REPORTS    61      Section 9.1
    

Records and Accounting

   61      Section 9.2     

Fiscal Year

   61      Section 9.3     

Reports

   61      Section 9.4     

Nondisclosure of Certain Information

   62 ARTICLE 10.   TAX MATTERS    62      Section 10.1     

Preparation of Tax Returns

   62      Section 10.2     

Tax Elections

   62      Section 10.3     

Tax Matters Partner

   62      Section 10.4     

Organizational Expenses

   63      Section 10.5     

Withholding

   64 ARTICLE 11.   TRANSFERS AND WITHDRAWALS    64      Section 11.1     

Transfer

   64      Section 11.2     

Transfer of General Partner’s Partnership Interest

   65      Section 11.3     

Limited Partners’ Rights to Transfer

   66      Section 11.4     

Substituted Limited Partners

   67      Section 11.5     

Assignees

   68      Section 11.6     

General Provisions

   69 ARTICLE 12.   ADMISSION OF PARTNERS    71      Section 12.1     

Admission of Successor General Partner

   71      Section 12.2     

Admission of Additional Limited Partners

   71      Section 12.3     

Amendment of Agreement and Certificate of Limited Partnership

   72

 

ii



--------------------------------------------------------------------------------

                Page


--------------------------------------------------------------------------------

ARTICLE 13.   DISSOLUTION AND LIQUIDATION    72      Section 13.1     

Dissolution

   72      Section 13.2     

Winding Up

   73      Section 13.3     

Capital Contribution Obligation

   74      Section 13.4     

Compliance with Timing Requirements of Regulations

   74      Section 13.5     

Deemed Distribution and Recontribution

   74      Section 13.6     

Rights of Limited Partners

   75      Section 13.7     

Notice of Dissolution

   75      Section 13.8     

Cancellation of Certificate of Limited Partnership

   75      Section 13.9     

Reasonable Time for Winding-Up

   75      Section 13.10     

Waiver of Partition

   75 ARTICLE 14.   AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS    75    
 Section 14.1     

Amendments

   75      Section 14.2     

Action by the Partners

   76 ARTICLE 15.   GENERAL PROVISIONS    77      Section 15.1     

Addresses and Notice

   77      Section 15.2     

Titles and Captions

   77      Section 15.3     

Pronouns and Plurals

   77      Section 15.4     

Further Action

   77      Section 15.5     

Binding Effect

   77      Section 15.6     

Creditors

   77      Section 15.7     

Waiver

   77      Section 15.8     

Counterparts

   78      Section 15.9     

Applicable Law

   78      Section 15.10     

Invalidity of Provisions

   78      Section 15.11     

Entire Agreement

   78      Section 15.12     

No Rights as Stockholders

   78

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DIGITAL REALTY TRUST, L.P.

 

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of Digital Realty
Trust, L.P., dated as of October 27, 2004, is entered into by and among Digital
Realty, Inc., a Maryland corporation (the “Company”), as the General Partner and
the Persons whose names are set forth on Exhibit A attached hereto, as the
Limited Partners, together with any other Persons who become Partners in the
Partnership as provided herein.

 

WHEREAS, the limited partnership was formed on July 21, 2004 and an original
agreement of limited partnership was entered into between the Company, as
general partner, and Global Innovation Partners, LLC (“GIP”), as limited
partner;

 

WHEREAS, the Company proposes to effect a public offering of its common stock
and to contribute the net proceeds from the public offering to the Partnership,
to cause the Partnership to acquire direct and indirect interests in certain
properties and other assets, and to cause the Partnership to enter into certain
financing transactions;

 

WHEREAS, the Partnership will issue Partnership Interests to the Company and
other persons in connection with the foregoing transactions;

 

WHEREAS, upon the completion of the foregoing transactions, the Partnership
shall return the original capital contributions made by the Company and GIP, and
any ongoing interest in the Partnership of the Company and GIP shall be based on
their respective contributions as contemplated below;

 

WHEREAS, by virtue of their respective execution of this Agreement the Company
and GIP hereby consent to the amendment and restatement of the original
agreement of limited partnership;

 

NOW, THEREFORE, BE IT RESOLVED, that for good and adequate consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1.

DEFINED TERMS

 

Section 1.1 Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Maryland Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

 

“Additional Funds” shall have the meaning set forth in Section 4.3.A.



--------------------------------------------------------------------------------

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as such on the books
and records of the Partnership.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

 

  (i) decrease such deficit by any amounts which such Partner is obligated to
restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g); and

 

  (ii) increase such deficit by the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith. A positive balance in a Partner’s Capital
Account, after giving effect to the adjustments described above in clauses (i)
and (ii), is referred to in this Agreement as an “Adjusted Capital Account
Balance.”

 

“Adjustment Date” means, with respect to any Capital Contribution, the close of
business on the Business Day last preceding the date of the Capital
Contribution, provided, that if such Capital Contribution is being made by the
General Partner in respect of the proceeds from the issuance of REIT Shares (or
the issuance of the General Partner’s securities exercisable for, convertible
into or exchangeable for REIT Shares), then the Adjustment Date shall be as of
the close of business on the Business Day last preceding the date of the
issuance of such securities.

 

“Adjustment Event” shall have the meaning set forth in Section 4.5.A.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. Control of
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agreed Value” means (i) in the case of any Contributed Property set forth in
Exhibit A and as of the time of its contribution to the Partnership, the Agreed
Value of such property as set forth in Exhibit A; (ii) in the case of any
Contributed Property not set forth in Exhibit A and as of the time of its
contribution to the Partnership, the fair market value of such property or other
consideration as determined by the General Partner, reduced by any liabilities
either assumed by the Partnership upon such contribution or to which such
property is subject when contributed; and (iii) in the case of any property
distributed to a Partner by the Partnership, the fair market value of such
property as determined by the General Partner at the time such property is
distributed, reduced by any liabilities either assumed by such Partner upon such
distribution or to which such property is subject at the time of the
distribution as determined under Section 752 of the Code and the Regulations
thereunder.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
it may be amended, modified, supplemented or restated from time to time.

 

“Appraisal” means with respect to any assets, the opinion of an independent
third party experienced in the valuation of similar assets, selected by the
General Partner in good faith; such opinion may be in the form of an opinion by
such independent third party that the value for such property or asset as set by
the General Partner is fair, from a financial point of view, to the Partnership.

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made,

 

  (i) the sum of:

 

a. the Partnership’s Net Income or Net Loss (as the case may be) for such
period,

 

b. Depreciation and all other noncash charges deducted in determining Net Income
or Net Loss for such period,

 

c. the amount of any reduction in reserves of the Partnership referred to in
clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),

 

d. the excess of the net proceeds from the sale, exchange, disposition, or
refinancing of Partnership property for such period over the gain (or loss, as
the case may be) recognized from any such sale, exchange, disposition, or
refinancing during such period (excluding any sale or other disposition of all
or substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership), and

 

e. all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;

 

  (ii) less the sum of:

 

a. all principal debt payments made during such period by the Partnership,

 

b. capital expenditures made by the Partnership during such period,

 

c. investments in any entity (including loans made thereto) to the extent that
such investments are not otherwise described in clauses (ii)(a) or (b),

 

3



--------------------------------------------------------------------------------

d. all other expenditures and payments not deducted in determining Net Income or
Net Loss for such period,

 

e. any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period,

 

f. the amount of any increase in reserves established during such period which
the General Partner determines are necessary or appropriate in its sole and
absolute discretion,

 

g. the amount of any working capital accounts and other cash or similar balances
which the General Partner determines to be necessary or appropriate in its sole
and absolute discretion, and

 

h. any amount paid in redemption of any Limited Partner Interest or Partnership
Units, including any Cash Amount paid.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves, established, after commencement of the dissolution and liquidation
of the Partnership.

 

“Base Amount” shall have the meaning set forth in Section 8.6.C(2).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:

 

(a) To each Partner’s Capital Account there shall be added such Partner’s
Capital Contributions, such Partner’s share of Net Income and any items in the
nature of income or gain which are specially allocated pursuant to Section 6.3,
and the amount of any Partnership liabilities assumed by such Partner or which
are secured by any property distributed to such Partner.

 

(b) From each Partner’s Capital Account there shall be subtracted the amount of
cash and the Gross Asset Value of any property distributed to such Partner
pursuant to any provision of this Agreement, such Partner’s distributive share
of Net Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 6.3, and the amount of any liabilities
of such Partner assumed by the Partnership or which are secured by any property
contributed by such Partner to the Partnership (except to the extent already
reflected in the amount of such Partner’s Capital Contribution).

 

(c) In the event any interest in the Partnership is transferred in accordance
with the terms of this Agreement (which does not result in a termination of the
Partnership for federal income tax purposes), the transferee shall succeed to
the Capital Account of the transferor to the extent it relates to the
transferred interest.

 

4



--------------------------------------------------------------------------------

(d) In determining the amount of any liability for purposes of subsections (a)
and (b) hereof, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

 

(e) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2, and shall be interpreted and applied in a
manner consistent with such Regulations. In the event the General Partner shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (including, without limitation, debits or
credits relating to liabilities which are secured by contributed or distributed
property or which are assumed by the Partnership, the General Partner, or the
Limited Partners) are computed in order to comply with such Regulations, the
General Partner may make such modification, provided that it is not likely to
have a material effect on the amounts distributable to any Person pursuant to
Article 13 of this Agreement upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations Section
1.704-1(b)(2)(iv)(q), and (ii) make any appropriate modifications in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b) or Section 1.704-2.

 

“Capital Account Limitation” shall have the meaning set forth in Section 8.7.B.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Partnership by such Partner (net of any liabilities assumed by the
Partnership relating to such property and any liability to which such property
is subject).

 

“Cash Amount” means, with respect to any Partnership Units subject to a
Redemption, an amount of cash equal to the Deemed Partnership Interest Value
attributable to such Partnership Units.

 

“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the Maryland State Department of Assessments
and Taxation on July 20, 2004, as amended from time to time in accordance with
the terms and the Act.

 

“Charter” means the Articles of Incorporation of the General Partner filed with
the Maryland State Department of Assessments and Taxation on March 9, 2004, as
amended or restated from time to time.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time or
any successor statute thereto. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Common Unit Economic Balance” shall have the meaning set forth in Section
6.2.C.

 

5



--------------------------------------------------------------------------------

“Common Units” means Partnership Units that are not entitled to any preferences
with respect to any other class or series of Partnership Units as to
distribution or voluntary or involuntary liquidation, dissolution or wind up of
the Partnership and shall not include any Profits Interest Units.

 

“Consent” means the consent to, approval of, or vote on a proposed action by a
Partner given in accordance with Article 14.

 

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and may be given or withheld
by a Majority in Interest of the Limited Partners, unless otherwise expressly
provided herein, in their sole and absolute discretion.

 

“Consent of the Partners” means the Consent of Partners holding Percentage
Interests that in the aggregate are equal to or greater than thirty-five percent
(35%) of the aggregate Percentage Interests of all Partners, which consent shall
be obtained prior to the taking of any action for which it is required by this
Agreement and may be given or withhold by such Partners, in their sole and
absolute discretion

 

“Constituent Person” shall have the meaning set forth in Section 8.7.F.

 

“Constructively Own” means ownership under the constructive ownership rules
described in Exhibit C.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership (or, to the extent provided in applicable Regulations, deemed
contributed to the Partnership on termination and reconstitution thereof
pursuant to Section 708 of the Code).

 

“Conversion Date” shall have the meaning set forth in Section 8.7.B.

 

“Conversion Notice” shall have the meaning set forth in Section 8.7.B.

 

“Conversion Right” shall have the meaning set forth in Section 8.7.A.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds, guarantees and other similar instruments guaranteeing payment or
other performance of obligations by such Person; (iii) all indebtedness for
borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person which, in accordance with generally accepted
accounting principles, should be capitalized.

 

6



--------------------------------------------------------------------------------

“Deemed Partnership Interest Value” means, as of any date with respect to any
class of Partnership Interests, the Deemed Value of the Partnership Interests of
such class multiplied by the applicable Percentage Interest of such class.

 

“Deemed Value of the Partnership Interests” means, as of any date with respect
to any class or series of Partnership Interests, (i) the total number of
Partnership Units of the General Partner in such class or series of Partnership
Interests (as provided for in Sections 4.1 and 4.3.B) issued and outstanding as
of the close of business on such date multiplied by the Fair Market Value
determined as of such date of a share of capital stock of the General Partner
which corresponds to such class or series of Partnership Interests, as adjusted
(x) pursuant to Section 7.5 (in the event the General Partner acquires material
assets, other than on behalf of the Partnership) and (y) for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distribution of warrants or options and distributions of evidences
of indebtedness or assets not received by the General Partner pursuant to a pro
rata distribution by the Partnership; (ii) divided by the Percentage Interest of
the General Partner in such class or series of Partnership Interests on such
date; provided, that if no outstanding shares of capital stock of the General
Partner correspond to a class of series of Partnership Interests, the Deemed
Value of the Partnership Interests with respect to such class or series shall be
equal to an amount reasonably determined by the General Partner.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.

 

“Distribution Payment Date” means the dates upon which the General Partner makes
distributions in accordance with Section 5.1.

 

“Distribution Period” means the period from the day immediately following a
Distribution Payment Date through the date that is the subsequent Distribution
Payment Date.

 

“Economic Capital Account Balance” shall have the meaning set forth in Section
6.2.C.

 

“Effective Date” means the date of closing of the initial public offering of
REIT Shares upon which date contributions set forth on Exhibit A shall become
effective.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

7



--------------------------------------------------------------------------------

“Excess Units” means Partnership Units which have been tendered for Redemption
to the extent the issuance of REIT Shares in exchange for such units would
violate the restrictions on ownership or transfer of the REIT Shares set forth
in the Charter.

 

“Fair Market Value” means, with respect to any share of capital stock of the
General Partner, the average of the daily market price for the ten (10)
consecutive trading days immediately preceding the date with respect to which
“Fair Market Value” must be determined hereunder or, if such date is not a
Business Day, the immediately preceding Business Day. The market price for each
such trading day shall be: (i) if such shares are listed or admitted to trading
on any securities exchange or the Nasdaq National Market, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, (ii) if such shares are
not listed or admitted to trading on any securities exchange or the Nasdaq
National Market, the last reported sale price on such day or, if no sale takes
place on such day, the average of the closing bid and asked prices on such day,
as reported by a reliable quotation source designated by the General Partner, or
(iii) if such shares are not listed or admitted to trading on any securities
exchange or the Nasdaq National Market and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided that, if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Fair Market Value of such shares shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount for such shares includes rights that a holder of
such shares would be entitled to receive, then the Fair Market Value of such
rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate; and provided, further that, in connection with
determining the Deemed Value of the Partnership Interests for purposes of
determining the number of additional Partnership Units issuable upon a Capital
Contribution funded by any offering of shares of capital stock of the General
Partner by the General Partner, whether registered under the Securities Act or
exempt from such registration, underwritten, offered and sold directly to
investors or through agents or other intermediaries or otherwise distributed,
the Fair Market Value of such shares shall be the gross offering price per share
of such class of capital stock sold. Notwithstanding the foregoing, the General
Partner in its reasonable discretion may use a different “Fair Market Value” for
purposes of making the determinations under subparagraph (b) of the definition
of “Gross Asset Value” and Section 4.3.D in connection with the contribution of
Property or cash to the Partnership by a third party, provided such value shall
be based upon the value per REIT Share (or per Partnership Unit) agreed upon by
the General Partner and such third party for purposes of such contribution.

 

“Forced Conversion” shall have the meaning set forth in Section 8.7.C.

 

“Forced Conversion Notice” shall have the meaning set forth in Section 8.7.C.

 

8



--------------------------------------------------------------------------------

“General Partner” means the Company or its successor as general partner of the
Partnership.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner. A General Partner Interest may be expressed as a number of Partnership
Units.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset, as determined by
the contributing Partner and the General Partner (as set forth on Exhibit A
attached hereto, as such Exhibit may be amended from time to time); provided,
that if the contributing Partner is the General Partner then, except with
respect to the General Partner’s initial Capital Contribution which shall be
determined as set forth on Exhibit A, the determination of the fair market value
of the contributed asset shall be determined (i) by the price paid by the
General Partner if the asset is acquired by the General Partner
contemporaneously with its contribution to the Partnership, (ii) by Appraisal,
if otherwise acquired by the General Partner, (iii) by the amount of cash if the
asset is cash, and (iv) as reasonably determined by the General Partner if the
asset is REIT Shares or other shares of capital stock of the Company.

 

(b) The Gross Asset Values of all Partnership assets shall be adjusted to equal
their respective gross fair market values, as determined by the General Partner
using such reasonable method of valuation as it may adopt, provided, however,
that for such purpose, the net value of all of the Partnership assets, in the
aggregate, shall be equal to the Deemed Value of the Partnership Interests of
all classes of Partnership Interests then outstanding, regardless of the method
of valuation adopted by the General Partner, immediately prior to the times
listed below:

 

  (i) the acquisition of an additional interest in the Partnership by a new or
existing Partner in exchange for more than a de minimis Capital Contribution, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;

 

  (ii) the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership property as consideration for an interest in the
Partnership if the General Partner reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

 

  (iii) the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

 

  (iv) at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

 

9



--------------------------------------------------------------------------------

(c) The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution
as determined by the distributee and the General Partner, or if the distributee
and the General Partner cannot agree on such a determination, by Appraisal.

 

(d) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the General Partner reasonably determines that an adjustment
pursuant to subparagraph (b) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

 

(e) If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subparagraph (a), (b), (d) or (f), such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Net Income and Net Losses.

 

(f) If any unvested Profit Interest Units are forfeited, as described in Section
4.5.C(b), upon such forfeiture, the Gross Asset Value of the Partnership’s
assets shall be reduced by the amount of any Capital Account attributable to
such forfeited Profit Interest Units.

 

“Holder” means either the Partner or Assignee owning a Partnership Unit.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children (whether natural, adopted or by marriage), siblings and
grandchildren and any trust or estate, all of the beneficiaries of which consist
of such Person or such Person’s spouse, or former spouse, parents,
parents-in-law, children, siblings or grandchildren.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him or her incompetent to manage his or her Person or his or her
estate; (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter; (iii) as to any partnership which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations

 

10



--------------------------------------------------------------------------------

of a petition filed against the Partner in any proceeding of the nature
described in clause (b) above, (e) the Partner seeks, consents to or acquiesces
in the appointment of a trustee, receiver or liquidator for the Partner or for
all or any substantial part of the Partner’s properties, (f) any proceeding
seeking liquidation, reorganization or other relief of or against such Partner
under any bankruptcy, insolvency or other similar law now or hereafter in effect
has not been dismissed within 120 days after the commencement thereof, (g) the
appointment without the Partner’s consent or acquiescence of a trustee, receiver
or liquidator has not been vacated or stayed within 90 days of such appointment,
or (h) an appointment referred to in clause (g) is not vacated within 90 days
after the expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of his
or her status as (A) the General Partner or (B) a director or officer, employee
or agent of the Partnership or the General Partner, and (ii) such other Persons
(including Affiliates of the General Partner or the Partnership) as the General
Partner may designate from time to time (whether before or after the event
giving rise to potential liability), in its sole and absolute discretion.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner
representing a fractional part of the Partnership Interests of all Limited
Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of
Partnership Units.

 

“Liquidating Event” shall have the meaning set forth in Section 13.1.

 

“Liquidator” shall have the meaning set forth in Section 13.2.A.

 

“Majority in Interest of the Limited Partners” means Limited Partners (other
than any Limited Partner fifty percent (50%) or more of whose equity is owned,
directly or indirectly, by the General Partner) holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all Limited Partners (other than any Limited Partner
fifty percent (50%) or more of whose equity is owned, directly or indirectly, by
the General Partner).

 

“Net Income” or “Net Loss” means for each fiscal year of the Partnership, an
amount equal to the Partnership’s taxable income or loss for such fiscal year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(a) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss shall be added to such taxable income
or loss;

 

11



--------------------------------------------------------------------------------

(b) Any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition of Net Income or Net Loss
shall be subtracted from such taxable income or loss;

 

(c) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subparagraph (b) or subparagraph (c) of the definition of Gross
Asset Value, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Net Income
or Net Loss;

 

(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year;

 

(f) To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

 

(g) Notwithstanding any other provision of this definition of Net Income or Net
Loss, any items which are specially allocated pursuant to Section 6.3 shall not
be taken into account in computing Net Income or Net Loss. The amounts of the
items of Partnership income, gain, loss, or deduction available to be specially
allocated pursuant to Section 6.3 shall be determined by applying rules
analogous to those set forth in this definition of Net Income or Net Loss.

 

“Net Proceeds” shall have the meaning set forth in Section 8.6.C(2).

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of capital stock of the General Partner, excluding in
each case, grants under any Stock Plan, or (ii) any Debt issued by the General
Partner that provides any of the rights described in clause (i).

 

12



--------------------------------------------------------------------------------

“Nonrecourse Deductions” shall have the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Partnership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(c).

 

“Nonrecourse Liability” shall have the meaning set forth in Regulations Section
1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B to this Agreement.

 

“Offered Shares” shall have the meaning set forth in Section 8.6.C(1).

 

“Option Agreement Effective Date” means the date the Partnership acquires an
Option Interest pursuant to the Option Agreement in exchange for Partnership
Units.

 

“Option Agreement” means that certain option agreement by and between the
Partnership and Global Innovation Partners, LLC, whereby such entity granted the
Partnership an option to acquire the Option Interests.

 

“Option Interests” means that certain property or interest in entities which own
certain real property.

 

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” shall have the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means, an ownership interest in the Partnership of either
a Limited Partner or the General Partner and includes any and all benefits to
which the holder of such a Partnership Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests as provided in Section 4.3, 4.4 or 4.5. A
Partnership Interest may be expressed as a number of Partnership Units. Unless
otherwise expressly provided for by the General Partner at the time of the
original issuance of

 

13



--------------------------------------------------------------------------------

any Partnership Interests, all Partnership Interests (whether of a Limited
Partner or a General Partner) shall be of the same class or series. The
Partnership Interests represented by the Common Units and the Profits Interest
Units are the only Partnership Interests as of the date hereof and, except as
specifically provided in this Agreement, each such type of Unit shall be treated
as the same class of Partnership Interest for purposes of this Agreement.

 

“Partnership Minimum Gain” shall have the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

 

“Partnership Unit” means, with respect to any class of Partnership Interest, a
fractional, undivided share of such class of Partnership Interest issued
pursuant to Sections 4.1 and 4.3, 4.4 or 4.5. The ownership of Partnership Units
may be evidenced by a certificate for units substantially in the form of Exhibit
D hereto or as the General Partner may determine with respect to any class of
Partnership Units issued from time to time under Section 4.1, 4.3, 4.4 and 4.5.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class then outstanding as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. If the Partnership issues more than one class or series of Partnership
Interests, the interest in the Partnership among the classes or series of
Partnership Interests shall be determined as set forth in the amendment to the
Partnership Agreement setting forth the rights and privileges of such additional
classes or series of Partnership Interest, if any, as contemplated by Section
4.3.C.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.

 

“Plan” means the Digital Realty Trust, Inc. and Digital Realty Trust, L.P. 2004
Incentive Award Plan.

 

“Plan Asset Regulation” means the regulations promulgated by the United States
Department of Labor in Title 29, Code of Federal Regulations, Part 2510, Section
101.3, and any successor regulations thereto.

 

“Pledge” shall have the meaning set forth in Section 11.3.A.

 

14



--------------------------------------------------------------------------------

“Pricing Agreements” shall have the meaning set forth in Section 8.6.C(3)(b).

 

“Primary Offering Notice” shall have the meaning set forth in Section 8.6.F(4).

 

“Profits Interest Units” means long term incentive partnership units of the
Partnership having the rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption and
conversion set forth herein and in the Plan. Profits Interest Units can be
issued in one or more classes, or one or more series of any such classes bearing
such relationship to one another as to allocations, distributions, and other
rights as the general Partner shall determine in its sole and absolute
discretion subject to Maryland law.

 

“Profits Interest Unitholder” means a Partner that holds Profits Interest Units.

 

“Properties” means such interests in real property and personal property
including without limitation, fee interests, interests in ground leases,
interests in joint ventures, interests in mortgages, and Debt instruments as the
Partnership may hold from time to time.

 

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.

 

“Qualified Transferee” means an “Accredited Investor” as such term is defined in
Rule 501 promulgated under the Securities Act.

 

“Redemption” shall have the meaning set forth in Section 8.6.A.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Section
6.3.A(viii).

 

“REIT” means a real estate investment trust, as defined under Sections 856
through 860 of the Code.

 

“REIT Requirements” shall have the meaning set forth in Section 5.1.

 

“REIT Share” means a share of common stock of the General Partner.

 

“REIT Shares Amount” means, as of any date, an aggregate number of REIT Shares
equal to the number of Tendered Units, as adjusted (x) pursuant to Section 7.5
(in the event the General Partner acquires material assets, other than on behalf
of the Partnership) and (y) for stock dividends and distributions, stock splits
and subdivisions, reverse stock splits and combinations, distributions of
rights, warrants or options, and distributions of evidences of indebtedness or
assets relating to assets not received by the General Partner pursuant to a pro
rata distribution by the Partnership.

 

15



--------------------------------------------------------------------------------

“REIT Share Market Value” means, with respect to a REIT Share, the average of
the daily market price for the ten (10) consecutive trading days immediately
preceding the Specified Redemption Date. The market price for each such trading
day shall be: (i) if the REIT Shares are listed or admitted to trading on any
securities exchange or the NASDAQ-National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, in either case as
reported in the principal consolidated transaction reporting system, (ii) if the
REIT Shares are not listed or admitted to trading on any securities exchange or
the NASDAQ-National Market System, the last reported sale price on such day or,
if no sale takes place on such day, the average of the closing bid and asked
prices on such day, as reported by a reliable quotation source designated by the
Company, or (iii) if the REIT Shares are not listed or admitted to trading on
any securities exchange or the NASDAQ-National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the Company, or if there shall be no bid
and asked prices on such day, the average of the high bid and low asked prices,
as so reported, on the most recent day (not more than (10) days prior to the
date in question) for which prices have been so reported; provided that if there
are no bid and asked prices reported during the ten (10) days prior to the date
in question, the REIT Share Market Value of the REIT Share shall be determined
by the Board of Directors of the Company acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate.

 

“ROFO Agreement Effective Date” means the date the Partnership acquires the ROFO
Interests pursuant to the respective ROFO Agreements in exchange for Partnership
Units.

 

“ROFO Agreement” means those certain Right of First Offer Agreements by and
between the Partnership and Global Innovation Partners, LLC, whereby such
entities granted the Partnership the right to acquire the ROFO Interests.

 

“ROFO Interests” means those certain properties or interests in entities which
own certain real property described in the respective ROFO Agreements.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder and
any successor statute thereto.

 

“Securities Exchange Act” means the Securities Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and any successor statute thereto.

 

“Single Funding Notice” shall have the meaning set forth in Section 8.6.C(1)(b).

 

“Specified Redemption Date” means the day of receipt by the General Partner of a
Notice of Redemption; provided that in the event the General Partner elects a
Stock Offering Funding pursuant to Section 8.6.C, such Specified Redemption Date
shall be deferred until the next Business Day following the date of the closing
of the Stock Offering Funding.

 

16



--------------------------------------------------------------------------------

“Stock Offered Funding Amount” shall have the meaning set forth in Section
8.6.C(2).

 

“Stock Offering Funding” shall have the meaning set forth in Section
8.6.C(1)(a).

 

“Stock Plan” means any stock incentive, stock option, stock ownership or
employee benefits plan of the General Partner.

 

“Subsequent Redemption” shall have the meaning set forth in Section 8.6.F(4).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which a majority of
(i) the voting power of the voting equity securities or (ii) the outstanding
equity interests is owned, directly or indirectly, by such Person.

 

“Subsidiary Partnership” means any partnership or limited liability company that
is a Subsidiary of the Partnership.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Surviving Partnership” shall have the meaning set forth in Section 11.2.B(2).

 

“Tax Items” shall have the meaning set forth in Section 6.4.A.

 

“Tenant” means any tenant from which the General Partner derives rent either
directly or indirectly through partnerships, including the Partnership.

 

“Tendered Units” shall have the meaning set forth in Section 8.6.A.

 

“Tendering Partner” shall have the meaning set forth in Section 8.6.A.

 

“Termination Transaction” shall have the meaning set forth in Section 11.2.B.

 

“Transaction” shall have the meaning set forth in Section 8.7.F.

 

“Twelve-Month Period” means a twelve-month period ending on the first
anniversary of the Effective Date or on each subsequent anniversary thereof.

 

“Unvested Profits Interest Units” shall have the meaning set forth in Section
4.5.C.

 

“Vested Profits Interest Units” shall have the meaning set forth in Section
4.5.C.

 

“Vesting Agreement” means each or any, as the context implies, vesting agreement
entered into by a Profits Interest Unitholder upon acceptance of an award of
Unvested Profits Interest Units under the Plan (as such agreement may be
amended, modified or supplemented from time to time).

 

17



--------------------------------------------------------------------------------

“Withdrawing Partner” shall have the meaning set forth in Section 8.6.C(3)(c).

 

Section 1.2 Rules of Construction

 

Unless otherwise indicated, all references herein to “REIT,” “REIT
Requirements,” “REIT Shares” and “REIT Shares Amount” with respect to the
General Partner shall apply only with reference to the Company.

 

ARTICLE 2.

ORGANIZATIONAL MATTERS

 

Section 2.1 Organization

 

The Partnership is a limited partnership formed pursuant to the provisions of
the Act and upon the terms and conditions set forth in this Agreement. Except as
expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

 

Section 2.2 Name

 

The name of the Partnership is Digital Realty Trust, L.P. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 

Section 2.3 Registered Office and Agent; Principal Office

 

The name and address of the registered office and registered agent of the
Partnership in the State of Maryland is National Registered Agents, Inc. of MD,
11 East Chase Street, Baltimore, MD 21202. The address of the principal office
of the Partnership in the State of Maryland is c/o National Registered Agents,
Inc. of MD, 11 East Chase Street, Baltimore, MD 21202. The principal office of
the Partnership is located at 2730 Sand Hill Road, Suite 280, Menlo Park,
California 94025, or such other place as the General Partner may from time to
time designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Maryland as
the General Partner deems advisable.

 

18



--------------------------------------------------------------------------------

Section 2.4 Power of Attorney

 

A. Each Limited Partner and each Assignee constitutes and appoints the General
Partner, any Liquidator, and authorized officers and attorneys-in-fact of each,
and each of those acting singly, in each case with full power of substitution,
as its true and lawful agent and attorney-in-fact, with full power and authority
in its name, place and stead to:

 

(1) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate and all amendments or
restatements thereof) that the General Partner or the Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Maryland and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Articles 11, 12 or 13 or the Capital Contribution of
any Partner; and (e) all certificates, documents and other instruments relating
to the determination of the rights, preferences and privileges of Partnership
Interests; and

 

(2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole
discretion of the General Partner or any Liquidator, to effectuate the terms or
intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
or as may be otherwise expressly provided for in this Agreement.

 

B. The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or any Liquidator, within 15 days after receipt of the General
Partner’s or Liquidator’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership.

 

19



--------------------------------------------------------------------------------

Section 2.5 Term

 

The term of the Partnership commenced on July 21, 2004 and shall continue until
December 31, 2104 unless it is dissolved sooner pursuant to the provisions of
Article 13 or as otherwise provided by law.

 

ARTICLE 3.

PURPOSE

 

Section 3.1 Purpose and Business

 

The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, (ii) to enter into any partnership, joint venture
or other similar arrangement to engage in any business described in the
foregoing clause (i) or to own interests in any entity engaged, directly or
indirectly, in any such business and (iii) to do anything necessary or
incidental to the foregoing, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to be classified as a REIT for federal income tax purposes, unless the
General Partner ceases to qualify as a REIT for reasons other than the conduct
of the business of the Partnership, (ii) to enter into any partnership, joint
venture or other similar arrangement to engage in any business described in the
foregoing clause (i) or to own interests in any entity engaged, directly or
indirectly, in any such business and (iii) to do anything necessary or
incidental to the foregoing. In connection with the foregoing, and without
limiting the General Partner’s right in its sole discretion to cease qualifying
as a REIT, the Partners acknowledge that the General Partner’s current status as
a REIT inures to the benefit of all the Partners and not solely the General
Partner.

 

Section 3.2 Powers

 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, notwithstanding anything to the contrary in this Agreement, the
Partnership shall not, absent the consent of the General Partner, which may be
given or withheld in its sole and absolute discretion, take, or refrain from
taking, any action which, in the judgment of the General Partner, in its sole
and absolute discretion, could (i) adversely affect the ability of the General
Partner to continue to qualify as a REIT, (ii) subject the General Partner to
any taxes under Section 857 or Section 4981 of the Code, or (iii) violate any
law or regulation of any governmental body or agency having jurisdiction over
the General Partner or its securities, unless any such action (or inaction)
under (i), (ii) or (iii) shall have been specifically consented to by the
General Partner in writing.

 

20



--------------------------------------------------------------------------------

Section 3.3 Partnership Only for Purposes Specified

 

The Partnership shall be a partnership only for the purposes specified in
Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1.
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner. No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, nor shall the Partnership
be responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.

 

Section 3.4 Representations and Warranties by the Parties

 

A. Each Partner that is an individual represents and warrants to each other
Partner that (i) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (ii) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any agreement by which such Partner or any of such Partner’s property is or are
bound, or any statute, regulation, order or other law to which such Partner is
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.

 

B. Each Partner that is not an individual represents and warrants to each other
Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), member(s), committee(s), trustee(s), beneficiaries,
directors and/or stockholder(s), as the case may be, as required, (ii) the
consummation of such transactions shall not result in a breach or violation of,
or a default under, its certificate of limited partnership, partnership
agreement, trust agreement, limited liability company operating agreement,
charter or bylaws, as the case may be, any agreement by which such Partner or
any of such Partner’s properties or any of its partners, members, beneficiaries,
trustees or stockholders, as the case may be, is or are bound, or any statute,
regulation, order or other law to which such Partner or any of its partners,
members, trustees, beneficiaries or stockholders, as the case may be, is or are
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.

 

C. Each Partner represents, warrants, and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Partner further represents and
warrants

 

21



--------------------------------------------------------------------------------

that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds it has invested in the Partnership in what it
understands to be a highly speculative and illiquid investment. Each Partner
represents, warrants and agrees that such Partner is an “accredited investor”
(as such term is defined in Rule 501(a) of Regulation D under the Securities
Act).

 

D. Each Partner acknowledges that (i) the Partnership Units (and any REIT Shares
that might be exchanged therefor) have not been registered under the Securities
Act and may not be transferred unless they are subsequently registered under the
Securities Act or an exemption from such registration is available (it being
understood that the Partnership has no intention of so registering the
Partnership Units), (ii) a restrictive legend in the form set forth in Exhibit D
shall be placed on the certificates representing the Partnership Units, and
(iii) a notation shall be made in the appropriate records of the Partnership
indicating that the Partnership Units are subject to restrictions on transfer.

 

E. Each Limited Partner further represents, warrants, covenants and agrees as
follows:

 

(1) Except as provided in Exhibit E, at any time such Partner actually or
Constructively Owns a 25% or greater capital interest or profits interest in the
Partnership, it does not and will not, without the prior written consent of the
General Partner, actually own or Constructively Own (a) with respect to any
Tenant that is a corporation, any stock of such Tenant, and (b) with respect to
any Tenant that is not a corporation, any interests in either the assets or net
profits of such Tenant.

 

(2) Except as provided in Exhibit F, at any time such Partner actually or
Constructively Owns a 25% or greater capital interest or profits interest in the
Partnership, it does not, and agrees that it will not without the prior written
consent of the General Partner, actually own or Constructively Own, any stock in
the General Partner, other than any REIT Shares or other shares of capital stock
of the General Partner such Partner may acquire (a) as a result of an exchange
of Tendered Units pursuant to Section 8.6 or (b) upon the exercise of options
granted or delivery of REIT Shares pursuant to any Stock Plan, in each case
subject to the ownership limitations set forth in the General Partner’s Charter.

 

(3) Upon request of the General Partner, it will disclose to the General Partner
the amount of REIT Shares or other shares of capital stock of the General
Partner, or shares of capital stock or other interests in Tenants, that it
actually owns or Constructively Owns.

 

(4) It understands that if, for any reason, (a) the representations, warranties
or agreements set forth in E(1) or (2) above are violated, or (b) the
Partnership’s actual or Constructive Ownership of REIT Shares or other shares of
capital stock of the General Partner violates the limitations set forth in the
Charter, then (x) some or all of the Redemption rights of the Partners may
become non-exercisable, and (y) some or all of the REIT Shares owned by the
Partners may be automatically transferred to a trust for the benefit of a
charitable beneficiary, as provided in the Charter.

 

22



--------------------------------------------------------------------------------

(5) Without the consent of the General Partner, which may be given or withheld
in its sole discretion, no Partner shall take any action that would cause (i)
the Partnership at any time to have more than 100 partners, including as
partners (“flow through partners”) those persons indirectly owning an interest
in the Partnership through a partnership, limited liability company, S
corporation or grantor trust (such entity, a “flow through entity”), but only if
substantially all of the value of such person’s interest in the flow through
entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership; or (ii) the Partnership Interest initially issued
to such Partner or its predecessors to be held by more than seven (7) partners,
including as partners any flow through partners.

 

F. The representations and warranties contained in this Section 3.4 shall
survive the execution and delivery of this Agreement by each Partner and the
dissolution and winding up of the Partnership.

 

G. Each Partner hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

 

Section 3.5 Certain ERISA Matters

 

Each Partner acknowledges that the Partnership is intended to qualify as a “real
estate operating company” (as such term is defined in the Plan Asset
Regulation). The General Partner may structure the investments in, relationships
with and conduct with respect to Properties and any other assets of the
Partnership so that the Partnership will be a “real estate operating company”
(as such term is defined in the Plan Asset Regulation).

 

ARTICLE 4.

CAPITAL CONTRIBUTIONS

 

Section 4.1 Capital Contributions of the Partners

 

At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement. The Partners shall own Partnership Units of the class or series and
in the amounts set forth in Exhibit A and shall have a Percentage Interest in
the Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, redemptions, Capital Contributions,
the issuance of additional Partnership Units or similar events having an effect
on a Partner’s Percentage Interest. Except as required by law, as otherwise
provided in Sections 4.3, 4.4, 4.5 and 10.5, or as otherwise agreed to by a
Partner and the Partnership, no Partner shall be required or permitted to make
any additional Capital Contributions or loans to the Partnership. Unless
otherwise specified by the General Partner at the time of the creation of any
class of Partnership Interests, the corresponding class or series of capital
stock for any Partnership Units issued shall be REIT Shares.

 

23



--------------------------------------------------------------------------------

Section 4.2 Loans by Third Parties

 

Subject to Section 4.3, the Partnership may incur Debt, or enter into other
similar credit, guarantee, financing or refinancing arrangements for any purpose
(including, without limitation, in connection with any further acquisition of
Properties) with any Person that is not the General Partner upon such terms as
the General Partner determines appropriate; provided that, the Partnership shall
not incur any Debt that is recourse to the General Partner, except to the extent
otherwise agreed to by the General Partner in its sole discretion.

 

Section 4.3 Additional Funding and Capital Contributions

 

A. General. The General Partner may, at any time and from time to time determine
that the Partnership requires additional funds (“Additional Funds”) for the
acquisition of additional Properties or for such other Partnership purposes as
the General Partner may determine. Additional Funds may be raised by the
Partnership, at the election of the General Partner, in any manner provided in,
and in accordance with, the terms of this Section 4.3. No Person shall have any
preemptive, preferential or similar right or rights to subscribe for or acquire
any Partnership Interest, except as set forth in this Section 4.3.

 

B. Issuance of Additional Partnership Interests. The General Partner, in its
sole and absolute discretion, may raise all or any portion of the Additional
Funds by accepting additional Capital Contributions of cash. The General Partner
may also accept additional Capital Contributions of real property or any other
non-cash assets. In connection with any such additional Capital Contributions
(of cash or property), the General Partner is hereby authorized to cause the
Partnership from time to time to issue to Partners (including the General
Partner) or other Persons (including, without limitation, in connection with the
contribution of tangible or intangible property, services, or other
consideration permitted by the Act to the Partnership) additional Partnership
Units or other Partnership Interests, which may be Common Units or other
Partnership Units issued in one or more classes, or one or more series of any of
such classes, with such designations, preferences and relative, participating,
optional, conversion, exchange or other special rights, powers, and duties,
including rights, powers, and duties senior to then existing Limited Partner
Interests, all as shall be determined by the General Partner in its sole and
absolute discretion subject to Maryland law, including without limitation, (i)
the allocations of items of Partnership income, gain, loss, deduction, and
credit to such class or series of Partnership Interests; (ii) the right of each
such class or series of Partnership Interests to share in Partnership
distributions; (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; and (iv) the
right to vote, including, without limitation, the Limited Partner approval
rights set forth in Section 11.2.A; provided, that no such additional
Partnership Units or other Partnership Interests shall be issued to the General
Partner unless either (a) (1) the additional Partnership Interests are issued in
connection with the grant, award, or issuance of shares of the General Partner
pursuant to Section 4.3.C below, which shares have designations, preferences,
and other rights (except voting rights) such that the economic interests
attributable to such shares are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner

 

24



--------------------------------------------------------------------------------

in accordance with this Section 4.3.B, and (2) the General Partner shall make a
Capital Contribution to the Partnership in an amount equal to any net proceeds
raised in connection with such issuance, or (b) the additional Partnership
Interests are issued to all Partners holding Partnership Interests in the same
class in proportion to their respective Percentage Interests in such class or
(c) the additional Partnership Interests are issued pursuant to a Stock Plan.
The General Partner’s determination that consideration is adequate shall be
conclusive insofar as the adequacy of consideration relates to whether the
Partnership Interests are validly issued and paid. In the event that the
Partnership issues additional Partnership Interests pursuant to this Section
4.3.B, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 5.4, Section
6.2.B, and Section 8.6) as it determines are necessary to reflect the issuance
of such additional Partnership Interests.

 

C. Issuance of REIT Shares or Other Securities by the General Partner. Except as
provided in the next following paragraph of this Section 4.3C, the General
Partner shall not issue any additional REIT Shares, other shares of capital
stock of the General Partner or New Securities (other than REIT Shares issued
pursuant to Section 8.6 or such shares, stock or securities pursuant to a
dividend or distribution (including any stock split) to all of its stockholders
or all of its stockholders who hold a particular class of stock of the General
Partner), unless (i) the General Partner shall cause the Partnership to issue to
the General Partner, Partnership Interests or rights, options, warrants or
convertible or exchangeable securities of the Partnership having designations,
preferences and other rights, all such that the economic interests thereof are
substantially similar to those of the REIT Shares, other shares of capital stock
of the General Partner or New Securities issued by the General Partner and (ii)
the General Partner shall make a Capital Contribution of any net proceeds from
the issuance of such additional REIT Shares, other shares of capital stock or
New Securities, as the case may be, and from any exercise of the rights
contained in such additional New Securities, as the case may be. Without
limiting the foregoing, the General Partner is expressly authorized to issue
REIT Shares, other shares of capital stock of the General Partner or New
Securities for no tangible value or for less than fair market value, and the
General Partner is expressly authorized to cause the Partnership to issue to the
General Partner corresponding Partnership Interests, so long as (x) the General
Partner concludes in good faith that such issuance of Partnership Interests is
in the interests of the Partnership; and (y) the General Partner contributes all
proceeds, if any, from such issuance and exercise to the Partnership.

 

In connection with the General Partner’s initial public offering of REIT Shares,
any other issuance of REIT Shares, other capital stock of the General Partner or
New Securities, the General Partner shall contribute to the Partnership, any net
proceeds raised in connection with such issuance; provided, that the General
Partner may use a portion of the net proceeds from any offering to acquire
Partnership Units or other assets (provided such other assets are contributed to
the Partnership pursuant to the terms of this Agreement); and provided, further,
that if the net proceeds actually received by the General Partner are less than
the gross proceeds of such issuance as a result of any underwriter’s discount or
other expenses paid or incurred in connection with such issuance then, except to
the extent such net proceeds are used to acquire Partnership Units, the General
Partner shall be deemed to have made a Capital Contribution to the Partnership
in the amount equal to the sum of the net proceeds of such issuance plus the
amount of such underwriter’s discount and other expenses paid by the General
Partner (which discount and expense shall be treated as an expense for the
benefit of the Partnership for

 

25



--------------------------------------------------------------------------------

purposes of Section 7.4). In the case of issuance of REIT Shares by General
Partner in any offering, whether registered under the Securities Act or exempt
from such registration, underwritten, offered and sold directly to investors or
through agents or other intermediaries, or otherwise distributed, for purposes
of determining the number of additional Common Units issuable upon a Capital
Contribution funded by the net proceeds thereof consistently with the
immediately preceding sentence, any discount from the then current market price
of REIT Shares shall be disregarded such that an equal number of Common Units
can be issued to the General Partner as the number of REIT Shares sold by the
General Partner in such offering, consistently with the determination of
Partners’ Percentage Interests as provided in Section 4.3.D. In the case of
issuances of REIT Shares, other capital stock of the General Partner or New
Securities pursuant to any Stock Plan at a discount from fair market value or
for no value, the amount of such discount representing compensation to the
employee, as determined by the General Partner, shall be treated as an expense
for the benefit of the Partnership for purposes of Section 7.4 and, as a result,
the General Partner shall be deemed to have made a Capital Contribution to the
Partnership in an amount equal to the sum of any net proceeds of such issuance
plus the amount of such expense.

 

D. Percentage Interest Adjustments in the Case of Capital Contributions for
Partnership Units. Upon the acceptance of additional Capital Contributions in
exchange for any class or series of Partnership Units, the Percentage Interest
of each Partner in such class or series of Partnership Units shall be equal to a
fraction, the numerator of which is equal to the sum of (i) the Deemed
Partnership Interest Value of the Partnership Interest of such Partner in
respect of such class or series (computed as of the Business Day immediately
preceding the Adjustment Date) and (ii) the Agreed Value of additional Capital
Contributions, if any, made by such Partner to the Partnership in such class or
series of Partnership Interests as of such Adjustment Date, and the denominator
of which is equal to the sum of (i) the Deemed Value of the Partnership
Interests of such class or series (computed as of the Business Day immediately
preceding the Adjustment Date), plus (ii) the aggregate Agreed Value of
additional Capital Contributions contributed by all Partners and/or third
parties to the Partnership on such Adjustment Date in such class or series.
Provided, however, solely for purposes of calculating a Partner’s Percentage
Interest pursuant to this Section 4.3.D, (i) in the case of cash Capital
Contributions by the General Partner funded by an offering of REIT Shares or
other shares of capital stock of the General Partner and (ii) in the case of the
contribution of properties by the General Partner which were acquired by the
General Partner in exchange for REIT Shares or other shares of capital stock of
the General Partner immediately prior to such contribution, the General Partner
shall be issued a number of Partnership Units equal and corresponding to the
number of such shares issued by the General Partner in exchange for such cash or
Properties, the Partnership Units held by the other Partners shall not be
adjusted, and the Partners’ Percentage Interests shall be adjusted accordingly.
The General Partner shall promptly give each Partner written notice of its
Percentage Interest, as adjusted. This Section 4.3.D shall not apply to the
issuance of Profits Interest Units, which shall be governed by Section 4.5, and
the General Partner may adjust Percentage Interests in a manner that is
different from the provisions of this Section 4.3.D to the extent it reasonably
determines it is appropriate to do so to reflect the value of the respective
Capital Contributions made to the Partnership and the number of Partnership
Units issued with respect thereto.

 

26



--------------------------------------------------------------------------------

Section 4.4 Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given (or is treated as having received) a
Capital Account at the time of admission in exchange for services rendered to
the Partnership, such transaction shall be treated by the Partnership and the
affected Partner as if the Partnership had compensated such Partner in cash, and
the Partner had contributed such cash to the capital of the Partnership. In
addition, with the consent of the General Partner, in its sole discretion, one
or more Limited Partners may enter into agreements with the Partnership, in the
form of a guarantee or contribution agreement, which have the effect of
providing a guarantee of certain obligations of the Partnership.

 

Section 4.5 Profit Interest Units. The General Partner may from time to time
issue Profits Interest Units to Persons who provide services to the Partnership,
for such consideration or for no consideration as the General Partner may
determine to be appropriate, and admit such Persons as Limited Partners. Subject
to the following provisions of this Section 4.5 and the special provisions of
Sections 4.3.D, 6.2.C, 8.7 and 8.8, Profits Interest Units shall be treated as
Common Units, with all of the rights, privileges and obligations attendant
thereto. For purposes of computing the Partners’ Percentage Interests, Profits
Interest Units shall be treated as Common Units. In particular, the Partnership
shall maintain at all times a one-to-one correspondence between Profits Interest
Units and Common Units for conversion, distribution and other purposes,
including without limitation complying with the following procedures:

 

A. If an Adjustment Event occurs, then the General Partner shall make a
corresponding adjustment to the Profits Interest Units to maintain a one-for-one
conversion and economic equivalence ratio between Common Units and Profits
Interest Units. The following shall be “Adjustment Events”: (i) the Partnership
makes a distribution on all outstanding Common Units in Partnership Units, (ii)
the Partnership subdivides the outstanding Common Units into a greater number of
units or combines the outstanding Common Units into a smaller number of units,
or (iii) the Partnership issues any Partnership Units in exchange for its
outstanding Common Units by way of a reclassification or recapitalization of its
Common Units. If more than one Adjustment Event occurs, the adjustment to the
Profits Interest Units need be made only once using a single formula that takes
into account each and every Adjustment Event as if all Adjustment Events
occurred simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business transaction, (y) the
issuance of Partnership Units pursuant to any employee benefit or compensation
plan or distribution reinvestment plan, or (z) the issuance of any Partnership
Units to the Company in respect of a Capital Contribution to the Partnership of
proceeds from the sale of securities by the Company. If the Partnership takes an
action affecting the Common Units other than actions specifically described
above as “Adjustment Events” and in the opinion of the General Partner such
action would require an adjustment to the Profits Interest Units to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the Profits Interest Units, to the extent
permitted by law and by any applicable Stock Plan or other compensatory
arrangement or incentive program pursuant to which Profits Interest Units are
issued, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be reasonably appropriate under the circumstances.
If an adjustment is made to the Profits Interest Units as herein provided the
Partnership shall promptly file in the books and records of the Partnership an
officer’s certificate setting forth such adjustment and a brief statement of the
facts requiring such adjustment, which certificate shall be conclusive evidence
of the correctness of

 

27



--------------------------------------------------------------------------------

such adjustment absent manifest error. Promptly after filing of such
certificate, the Partnership shall mail a notice to each Profits Interest
Unitholder setting forth the adjustment to his or her Profits Interest Units and
the effective date of such adjustment.

 

B. Unless otherwise provided by the General Partner with respect to any
particular class or series of Profits Interest Units, the Profits Interest
Unitholders shall, in respect of each Distribution Payment Date, when, as and if
authorized and declared by the General Partner out of assets legally available
for that purpose, be entitled to receive distributions in an amount per Profits
Interest Unit equal to the distributions per Common Unit, paid to holders of
record on the same record date established by the General Partner with respect
to such Distribution Payment Date. References to additional Partnership
Interests in Section 5.4 shall be deemed to include Profits Interest Units
issued during a Distribution Period and such Section 5.4 shall apply in full to
Profits Interest Units. Unless otherwise provided by the General Partner with
respect to any particular class or series of Profits Interest Units, (x) during
any Distribution Period, so long as any Profits Interest Units are outstanding,
no distributions (whether in cash or in kind) shall be authorized, declared or
paid on Common Units, unless equal distributions have been or contemporaneously
are authorized, declared and paid on the Profits Interest Units for such
Distribution Period, (y), the Profits Interest Units shall rank pari passu with
the Common Units as to the payment of regular and special periodic or other
distributions and distribution of assets, and (z) any class or series of
Partnership Units or Partnership Interests which by its terms specifies that it
shall rank junior to, on a parity with, or senior to the Common Units with
respect to distributions shall also rank junior to, on a parity with, or senior
to, as the case may be, the Profits Interest Units. Notwithstanding the
foregoing provisions of this Section 4.5.B, proceeds from a Liquidating Event
shall be distributed to Holders of Partnership Units as set forth in Sections
5.3 and 13.2. Subject to the terms of any Vesting Agreement, a Profits Interest
Unitholder shall be entitled to transfer his or her Profits Interest Units to
the same extent, and subject to the same restrictions as holders of Common Units
are entitled to transfer their Common Units pursuant to Article 11.

 

C. Profits Interest Units shall be subject to the following special provisions:

 

(a) Vesting Agreements. Profits Interest Units may, in the sole discretion of
the General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the General Partner from time to
time in its sole discretion, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Plan, if applicable. Profits Interest
Units that were fully vested when issued or that have vested under the terms of
a Vesting Agreement are referred to as “Vested Profits Interest Units”; all
other Profits Interest Units shall be treated as “Unvested Profits Interest
Units.”

 

(b) Forfeiture. Unless otherwise specified in the Vesting Agreement or in any
applicable Stock Plan or other compensatory arrangement or incentive program
pursuant to which Profits Interest Units are issued, upon the occurrence of any
event specified in such Vesting Agreement, Stock Plan, arrangement or program as
resulting in either the right of the Partnership or the General Partner to
repurchase Profits Interest Units at a specified purchase price or some other
forfeiture of any Profits Interest Units, then if the Partnership or the General
Partner exercises such right to repurchase or forfeiture or upon the occurrence
of the event

 

28



--------------------------------------------------------------------------------

causing forfeiture in accordance with the applicable Vesting Agreement, Stock
Plan, arrangement or program, then the relevant Profits Interest Units shall
immediately, and without any further action, be treated as cancelled and no
longer outstanding for any purpose. Unless otherwise specified in the applicable
Vesting Agreement, Stock Plan, arrangement or program, no consideration or other
payment shall be due with respect to any Profits Interest Units that have been
forfeited, other than any distributions declared with respect to a Partnership
Record Date prior to the effective date of the forfeiture. In connection with
any repurchase or forfeiture of Profits Interest Units, the balance of the
portion of the Capital Account of the Profits Interest Unitholder that is
attributable to all of his or her Profits Interest Units shall be reduced by the
amount, if any, by which it exceeds the target balance contemplated by Section
6.2.C, calculated with respect to the Profits Interest Unitholder’s remaining
Profits Interest Units, if any.

 

(c) Allocations. Profits Interest Unitholders shall be entitled to certain
special allocations of gain under Section 6.2.C.

 

(d) Redemption. The Redemption Right provided to Limited Partners under Section
8.6 shall not apply with respect to Profits Interest Units unless and until they
are converted to Partnership Units as provided in clause (vi) below and Section
8.7.

 

(e) Legend. Any certificate evidencing an Profits Interest Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on transfer, including without limitation any Vesting Agreement, apply to the
Profits Interest Unit.

 

(f) Conversion to Partnership Units. Vested Profits Interest Units are eligible
to be converted into Partnership Units under Section 8.7.

 

(g) Voting. Profits Interest Units shall have the voting rights provided in
Section 8.8.

 

Section 4.6 No Preemptive Rights

 

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

 

ARTICLE 5.

DISTRIBUTIONS

 

Section 5.1 Requirement and Characterization of Distributions

 

The General Partner shall cause the Partnership to distribute quarterly all, or
such portion as the General Partner may in its discretion determine, of
Available Cash generated by the Partnership to the Partners who are Partners on
the applicable Partnership Record Date with respect to such distribution, (1)
first, with respect to any class or series of Partnership Interests that are
entitled to any preference in distributions, in accordance with the rights of
such class or series of Partnership Interests (and within such class or series,
pro rata in proportion to the respective Percentage Interests on the applicable
Partnership Record Date), and (2) second, with

 

29



--------------------------------------------------------------------------------

respect to any class or series of Partnership Interests that are not entitled to
any preference in distributions, pro rata to each such class or series in
accordance with the terms of such class or series to the Partners who are
Partners of such class or series on the Partnership Record Date with respect to
such distribution (and within each such class or series, pro rata in proportion
to the respective Percentage Interests on such Partnership Record Date). Unless
otherwise expressly provided for herein or in an agreement, if any, entered into
in connection with the creation of a new class or series of Partnership
Interests created in accordance with Article 4, no Partnership Interest shall be
entitled to a distribution in preference to any other Partnership Interest. The
General Partner shall take such reasonable efforts, as determined by it in its
sole and absolute discretion and consistent with its qualification as a REIT, to
cause the Partnership to distribute sufficient amounts to enable the General
Partner, for so long as the General Partner has determined to qualify as a REIT,
to pay stockholder dividends that will (a) satisfy the requirements for
qualifying as a REIT under the Code and Regulations (“REIT Requirements”), and
(b) except to the extent otherwise determined by the General Partner, avoid the
imposition of any federal income or excise tax liability on the General Partner.

 

Section 5.2 Distributions in Kind

 

No right is given to any Partner to demand and receive property other than cash.
The General Partner may determine, in its sole and absolute discretion, to make
a distribution in-kind to the Partners of Partnership assets, and such assets
shall be distributed in such a fashion as to ensure that the fair market value
is distributed and allocated in accordance with Articles 5, 6 and 10.

 

Section 5.3 Distributions Upon Liquidation

 

Notwithstanding Section 5.1, proceeds from a Liquidating Event shall be
distributed to the Partners in accordance with Section 13.2.

 

Section 5.4 Distributions to Reflect Issuance of Additional Partnership
Interests

 

In the event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Section 4.3.B,
4.3.C or 4.5, the General Partner shall make such revisions to this Article 5 as
it determines are necessary to reflect the issuance of such additional
Partnership Interests. In the absence of any agreement to the contrary, an
Additional Limited Partner shall be entitled to the distributions set forth in
Section 5.1 (without regard to this Section 5.4) with respect to the period
during which the closing of its contribution to the Partnership occurs,
multiplied by a fraction the numerator of which is the number of days from and
after the date of such closing through the end of the applicable period, and the
denominator of which is the total number of days in such period.

 

30



--------------------------------------------------------------------------------

ARTICLE 6.

ALLOCATIONS

 

Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss

 

Net Income and Net Loss of the Partnership shall be determined and allocated
with respect to each Partnership Year of the Partnership as of the end of each
such year. Subject to the other provisions of this Article 6, an allocation to a
Partner of a share of Net Income or Net Loss shall be treated as an allocation
of the same share of each item of income, gain, loss or deduction that is taken
into account in computing Net Income or Net Loss.

 

Section 6.2 General Allocations

 

A. Allocation of Net Income and Net Losses.

 

(1) Net Income. Except as otherwise provided in Section 6.3, Net Income for any
Partnership Year shall be allocated to the Partners in the following manner and
order of priority:

 

(a) First, to the General Partner in an amount equal to the remainder, if any,
of the cumulative Net Losses allocated to the General Partner pursuant to
Section 6.2.A.2(c) for all prior Partnership Years minus the cumulative Net
Income allocated to the General Partner pursuant to this Section 6.2.A(1)(a) for
all prior Partnership Years;

 

(b) Second, to each Limited Partner in an amount equal to the remainder, if any,
of the cumulative Net Losses allocated to each such Limited Partner pursuant to
Section 6.2.A.2(b) for all prior Partnership Years minus the cumulative Net
Income allocated to such Limited Partner pursuant to this Section 6.2.A(1)(b)
for all prior Partnership Years;

 

(c) Third, to the General Partner and the Limited Partners in an amount equal to
the remainder, if any, of the cumulative Net Losses allocated to each such
Partner pursuant to Section 6.2.A.2(a) for all prior Partnership Years minus the
cumulative Net Income allocated to each Partner pursuant to this Section
6.2.A(1)(c) for all prior Partnership Years;

 

(d) Fourth, to each of the Partners in accordance with their respective
Percentage Interests.

 

To the extent the allocations of Net Income set forth above in any paragraph of
this Section 6.2.A(1) are not sufficient to entirely satisfy the allocation set
forth in such paragraph, such allocation shall be made in proportion to the
total amount that would have been allocated pursuant to such paragraph without
regard to such shortfall.

 

(2) Net Losses. Except as otherwise provided in Section 6.3, Net Losses for any
Partnership Year shall be allocated to the Partners in the following manner and
order of priority:

 

(a) First, to the General Partner and the Limited Partners in accordance with
their respective Percentage Interests (to the extent consistent with this
Section 6.2.A(2)(a)) until the Adjusted Capital Account Balance (ignoring for
this purpose any amounts a Partner is obligated to contribute to the capital of
the Partnership or is deemed obligated to contribute pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c)(2)) of each such Partner is zero;

 

31



--------------------------------------------------------------------------------

(b) Second, to the Limited Partners to the extent of, and in proportion to, the
positive balance (if any) in their Adjusted Capital Account Balance; and

 

(c) Third, to the General Partner.

 

B. Allocations to Reflect Issuance of Additional Partnership Interests. In the
event that the Partnership issues additional Partnership Interests to the
General Partner, a Limited Partner or any Additional Limited Partner pursuant to
Section 4.3, the General Partner shall make such revisions to this Section 6.2
as it determines are necessary to reflect the terms of the issuance of such
additional Partnership Interests, including making preferential allocations to
certain classes of Partnership Interests in accordance with any method selected
by the General Partner.

 

C. Special Allocation of Gain to Profits Interest Unitholders. Notwithstanding
the allocations set forth in Section 6.2.A(1) above, any net capital gains
realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain treated as realized in connection with an adjustment to the
Gross Asset Value of Partnership assets as set forth in the definition of such
term, shall first be allocated to the Profits Interest Unitholders until the
Economic Capital Account Balances of such Limited Partners, to the extent
attributable to their ownership of Profits Interest Units, are equal to (i) the
Common Unit Economic Balance, multiplied by (ii) the number of their Profits
Interest Units. For this purpose, the “Economic Capital Account Balances” of the
Profits Interest Unitholders will be equal to their Capital Account balances,
plus the amount of their shares of any Partner Minimum Gain or Partnership
Minimum Gain, in each case to the extent attributable to their ownership of
Profits Interest Units. Similarly, the “Common Unit Economic Balance” shall mean
(i) the Capital Account balance of the Company, plus the amount of the Company’s
share of any Partner Minimum Gain or Partnership Minimum Gain, in either case to
the extent attributable to the Company’s ownership of Common Units and computed
on a hypothetical basis after taking into account all allocations through the
date on which any allocation is made under this Section 6.2.C, divided by (ii)
the number of the Company’s Common Units. Any such allocations shall be made
among the Profits Interest Unitholders in proportion to the amounts required to
be allocated to each under this Section 6.2.C. The parties agree that the intent
of this Section 6.2.C is to make the Capital Account balances of the Profits
Interest Unitholders with respect to their Profits Interest Units economically
equivalent to the Capital Account balance of the Company with respect to its
Common Units.

 

32



--------------------------------------------------------------------------------

Section 6.3 Additional Allocation Provisions

 

Notwithstanding the foregoing provisions of this Article 6:

 

A. Regulatory Allocations.

 

(i) Minimum Gain Chargeback. Except as otherwise provided in Regulations Section
1.704-2(f), notwithstanding the provisions of Section 6.2, or any other
provision of this Article 6, if there is a net decrease in Partnership Minimum
Gain during any Partnership Year, each Holder shall be specially allocated items
of Partnership income and gain for such year (and, if necessary, subsequent
years) in an amount equal to such Holder’s share of the net decrease in
Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.A(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of Regulation Section
1.704-2(f) which shall be controlling in the event of a conflict between such
Regulation and this Section 6.3.A(i).

 

(ii) Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), and notwithstanding the provisions of Section
6.2, or any other provision of this Article 6 (except Section 6.3.A(i)), if
there is a net decrease in Partner Minimum Gain attributable to a Partner
Nonrecourse Debt during any Partnership Year, each Holder who has a share of the
Partner Minimum Gain attributable to such Partner Nonrecourse Debt, determined
in accordance with Regulations Section 1.704-2(i)(5), shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Holder pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.A(ii) is intended to qualify
as a “chargeback of partner nonrecourse debt minimum gain” within the meaning of
Regulation Section 1.704-2(i) which shall be controlling in the event of a
conflict between such Regulation and this Section 6.3.A(ii).

 

(iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any Nonrecourse
Deductions for any Partnership Year shall be specially allocated to the Holders
in accordance with their respective Percentage Interests. Any Partner
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holder(s) who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable,
in accordance with Regulations Sections 1.704-2(b)(4) and 1.704-2(i).

 

(iv) Qualified Income Offset. If any Holder unexpectedly receives an adjustment,
allocation or distribution described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and gain shall
be allocated, in accordance with Regulations Section 1.704-1(b)(2)(ii)(d), to
the Holder in an amount and manner sufficient to eliminate, to the extent
required by such Regulations, the Adjusted Capital Account Deficit of the Holder
as quickly as possible provided that an allocation pursuant to this Section
6.3.A(iv) shall be made if and only to the extent that such Holder would have an

 

33



--------------------------------------------------------------------------------

Adjusted Capital Account Deficit after all other allocations provided in this
Article 6 have been tentatively made as if this Section 6.3.A(iv) were not in
this Agreement. It is intended that this Section 6.3.A(iv) qualify and be
construed as a “qualified income offset” within the meaning of Regulations
1.704-1(b)(2)(ii)(d), which shall be controlling in the event of a conflict
between such Regulations and this Section 6.3.A(iv).

 

(v) Gross Income Allocation. In the event any Holder has a deficit Capital
Account at the end of any Partnership Year which is in excess of the sum of (1)
the amount (if any) such Holder is obligated to restore to the Partnership, and
(2) the amount such Holder is deemed to be obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Holder shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible, provided, that an allocation pursuant to this
Section 6.3.A(v) shall be made if and only to the extent that such Holder would
have a deficit Capital Account in excess of such sum after all other allocations
provided in this Article 6 have been tentatively made as if this Section
6.3.A(v) and Section 6.3.A(iv) were not in this Agreement.

 

(vi) Limitation on Allocation of Net Loss. To the extent any allocation of Net
Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder, such allocation of Net Loss shall be reallocated among the other Holders
in accordance with their respective Percentage Interests, subject to the
limitations of this Section 6.3.A(vi).

 

(vii) Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Holder in
complete liquidation of his interest in the Partnership, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Holders in accordance with their interests in the Partnership in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holders to whom
such distribution was made in the event that Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.

 

(viii) Curative Allocation. The allocations set forth in Sections 6.3.A(i),
(ii), (iii), (iv), (v), (vi), and (vii) (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Holders so that, to the extent possible, the net amount of such allocations
of other items and the Regulatory Allocations to each Holder shall be equal to
the net amount that would have been allocated to each such Holder if the
Regulatory Allocations had not occurred.

 

B. For purposes of determining a Holder’s proportional share of the “excess
nonrecourse liabilities” of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3), each Holder’s interest in Partnership profits shall be
such Holder’s Percentage Interest.

 

34



--------------------------------------------------------------------------------

Section 6.4 Tax Allocations

 

A. In General. Except as otherwise provided in this Section 6.4, for income tax
purposes each item of income, gain, loss and deduction (collectively, “Tax
Items”) shall be allocated among the Holders in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Sections 6.2 and 6.3.

 

B. Allocations Respecting Section 704(c) Revaluations. Notwithstanding Section
6.4.A, Tax Items with respect to Partnership property that is contributed to the
Partnership by a Partner shall be shared among the Holders for income tax
purposes pursuant to Regulations promulgated under Section 704(c) of the Code,
so as to take into account the variation, if any, between the basis of the
property to the Partnership and its initial Gross Asset Value. With respect to
Partnership property that is contributed to the Partnership in connection with
the General Partner’s initial public offering or pursuant to the Partnership’s
exercise of rights under any Option Agreement or ROFO Agreement, such variation
between basis and initial Gross Asset Value shall be taken into account under
the “traditional method” as described in Regulations Section 1.704-3(b). With
respect to other properties contributed to the Partnership, the Partnership
shall account for such variation under any method consistent with Section 704(c)
of the Code and the applicable regulations as chosen by the General Partner. In
the event the Gross Asset Value of any Partnership asset is adjusted pursuant to
subparagraph (b) of the definition of Gross Asset Value (provided in Article 1),
subsequent allocations of Tax Items with respect to such asset shall take
account of the variation, if any, between the adjusted basis of such asset and
its Gross Asset Value in the same manner as under Section 704(c) of the Code and
the applicable regulations consistent with the requirements of Regulations
Section 1.704-1(b)(2)(iv)(g) using any method approved under Section 704(c) of
the Code and the applicable regulations as chosen by the General Partner,
provided, however, that the “traditional method” as described in Regulations
Section 1.704-3(b) shall be used with respect to Partnership Property that is
contributed to the Partnership in connection with the General Partner’s initial
public offering or pursuant to the Partnership’s exercise of rights under any
Option Agreement or ROFO Agreement.

 

ARTICLE 7.

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1 Management

 

A. Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to the other provisions hereof
including Sections 7.3 and 11.2, shall have full power and authority to do all
things deemed necessary or desirable by it to conduct the business of the
Partnership (including, without limitation, all actions consistent with allowing
the General Partner at all times to qualify as a REIT unless the General Partner
voluntarily terminates its

 

35



--------------------------------------------------------------------------------

REIT status), to exercise all powers set forth in Section 3.2 and to effectuate
the purposes set forth in Section 3.1, including, without limitation:

 

(1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (so long as the General Partner has
determined to qualify as a REIT) to avoid the payment of any federal income tax
(including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its stockholders sufficient to permit the
General Partner to maintain REIT status), the assumption or guarantee of, or
other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by mortgage, deed of
trust or other lien or encumbrance on the Partnership’s assets) and the
incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership;

 

(2) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Securities Exchange Act of 1934, as
amended, and the listing of any debt securities of the Partnership on any
exchange;

 

(3) subject to the provisions of Section 11.2, the acquisition, disposition,
mortgage, pledge, encumbrance, hypothecation or exchange of any assets of the
Partnership or the merger or other combination of the Partnership with or into
another entity;

 

(4) the acquisition, disposition, mortgage, pledge, encumbrance or hypothecation
of any assets of the Partnership, and the use of the assets of the Partnership
(including, without limitation, cash on hand) for any purpose consistent with
the terms of this Agreement and on any terms it sees fit, including, without
limitation, the financing of the conduct or the operations of the General
Partner or the Partnership, the lending of funds to other Persons (including,
without limitation, the General Partner or any Subsidiaries of the Partnership)
and the repayment of obligations of the Partnership, any of its Subsidiaries and
any other Person in which it has an equity investment, and the making of capital
contributions to its Subsidiaries;

 

(5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership;

 

(6) the negotiation, execution, and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

 

36



--------------------------------------------------------------------------------

(7) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

 

(8) the establishment of one or more divisions of the Partnership, the selection
and dismissal of employees of the Partnership (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, the determination of their compensation and
other terms of employment or hiring, including waivers of conflicts of interest
and the payment of their expenses and compensation out of the Partnership’s
assets;

 

(9) the maintenance of such insurance for the benefit of the Partnership and the
Partners and directors and officers of the Partnership or the General Partner as
it deems necessary or appropriate;

 

(10) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, limited liability
companies, joint ventures, corporations or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to any Subsidiary and any other Person in which it
has an equity investment from time to time); provided, that, as long as the
General Partner has determined to continue to qualify as a REIT, the Partnership
may not engage in any such formation, acquisition or contribution that could
cause the General Partner to fail to qualify as a REIT;

 

(11) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(12) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Person (including, without limitation,
contributing or loaning Partnership funds to, incurring indebtedness on behalf
of, or guarantying the obligations of any such Persons);

 

(13) subject to the other provisions in this Agreement, the determination of the
fair market value of any Partnership property distributed in kind using such
reasonable method of valuation as it may adopt, provided, that such methods are
otherwise consistent with requirements of this Agreement;

 

(14) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;

 

37



--------------------------------------------------------------------------------

(15) holding, managing, investing and reinvesting cash and other assets of the
Partnership;

 

(16) the collection and receipt of revenues and income of the Partnership;

 

(17) the exercise, directly or indirectly through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

 

(18) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

 

(19) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;

 

(20) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;

 

(21) the issuance of additional Partnership Interests as provided in Sections
4.3, 4.4 or 4.5;

 

(22) the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption Right
under Section 8.6 hereof;

 

(23) the amendment and restatement of Exhibit A hereto to reflect accurately at
all times the Capital Contributions and Percentage Interests of the Partners as
the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of Partnership Units, the
admission of any Additional Limited Partner or any Substituted Limited Partner
or otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment to this Agreement,
as long as the matter or event being reflected in Exhibit A hereto otherwise is
authorized by this Agreement;

 

(24) the taking of any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation under Section 7704 of the Code; and

 

(25) the delegation to another Person of any powers now or hereafter granted to
the General Partner.

 

38



--------------------------------------------------------------------------------

B. Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provisions of this Agreement (except as
provided in Section 7.3 or 11.2), the Act or any applicable law, rule or
regulation to the fullest extent permitted under the Act or other applicable
law, rule or regulation. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.

 

C. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the properties of the Partnership and (ii) liability insurance for
the benefit of any or all Indemnitees.

 

D. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital reserves in such
amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.

 

E. In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner (including the General Partner) of any action taken (or not taken)
by the General Partner. The General Partner and the Partnership shall not have
liability to a Partner under this Agreement as a result of an income tax
liability incurred by such Limited Partner as a result of an action (or
inaction) by the General Partner pursuant to its authority under this Agreement.

 

F. Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

 

Section 7.2 Certificate of Limited Partnership

 

To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Maryland
and each other state, the District of Columbia or other jurisdiction, in which
the Partnership may elect to do business or own property. Subject to the terms
of Section 8.5.A(4), the General Partner shall not be required, before or after
filing, to deliver or mail a copy of the Certificate or any amendment thereto to
any Limited Partner. The General Partner shall use all reasonable efforts to
cause to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability) in the State of Maryland, any other state, or
the District of Columbia or other jurisdiction, in which the Partnership may
elect to do business or own property.

 

39



--------------------------------------------------------------------------------

Section 7.3 Restrictions on General Partner’s Authority

 

A. The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of the
Limited Partners and may not (i) perform any act that would subject a Limited
Partner to liability as a general partner in any jurisdiction or any liability
not contemplated herein or under the Act; or (ii) enter into any contract,
mortgage, loan or other agreement that prohibits or restricts, or has the effect
of prohibiting or restricting, the ability of a Limited Partner to exercise its
rights to a Redemption as provided in Section 8.6, except in each case with the
written consent of such Limited Partner.

 

B. The General Partner shall not, without the prior Consent of the Limited
Partners, or except as provided in Section 7.3.C, amend, modify or terminate
this Agreement.

 

C. Notwithstanding Section 7.3.B, the General Partner shall have the exclusive
power to amend this Agreement as may be required to facilitate or implement any
of the following purposes:

 

(1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

 

(2) to reflect the issuance of additional Partnership Interests pursuant to
Sections 4.3, 4.4, 4.5, 5.4 and 6.2.B or the admission, substitution,
termination, or withdrawal of Partners in accordance with this Agreement;

 

(3) to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

(4) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

 

(5) to reflect such changes as are reasonably necessary for the General Partner
to maintain its status as a REIT, including changes which may be necessitated
due to a change in applicable law (or an authoritative interpretation thereof)
or a ruling of the IRS; and

 

(6) to modify, as set forth in the definition of “Capital Account,” the manner
in which Capital Accounts are computed.

 

The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3.C is taken.

 

40



--------------------------------------------------------------------------------

D. Notwithstanding Sections 7.3.B and 7.3.C, this Agreement shall not be amended
with respect to any Partner adversely affected, and no action may be taken by
the General Partner, without the Consent of such Partner adversely affected if
such amendment or action would (i) convert a Limited Partner’s interest in the
Partnership into a general partner’s interest (except as the result of the
General Partner acquiring such interest), (ii) modify the limited liability of a
Limited Partner, (iii) alter rights of the Partner to receive distributions
pursuant to Article 5 or Section 13.2.A(4), or the allocations specified in
Article 6 (except as permitted pursuant to Sections 4.3, 4.4, 4.5, 5.4, 6.2.B
and Section 7.3.C(3)), (iv) adversely alter or modify the rights to a Redemption
or the REIT Shares Amount as set forth in Section 8.6, and related definitions
hereof, (v) alter the protections of the Limited Partners as set forth in
Section 11.2.B or (vi) amend this Section 7.3.D. Further, no amendment may alter
the restrictions on the General Partner’s authority set forth elsewhere in this
Section 7.3 without the Consent specified in such section. This Section 7.3D
does not require unanimous consent of all Partners adversely affected unless the
amendment is to be effective against all partners adversely affected.

 

Section 7.4 Reimbursement of the General Partner

 

A. Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

 

B. The Partnership shall be responsible for and shall pay all expenses relating
to the Partnership’s and the General Partner’s organization, the ownership of
its assets and its operations. The General Partner is hereby authorized to cause
the Partnership to pay compensation for accounting, administrative, legal,
technical, management and other services rendered to the Partnership. Except to
the extent provided in this Agreement, the General Partner and its Affiliates
shall be reimbursed on a monthly basis, or such other basis as the General
Partner may determine in its sole and absolute discretion, for all expenses that
the General Partner and its Affiliates incur relating to the ownership and
operation of, or for the benefit of, the Partnership (including, without
limitation, administrative expenses); provided, that the amount of any such
reimbursement shall be reduced by any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership. The Partners acknowledge that all such expenses of
the General Partner are deemed to be for the benefit of the Partnership. Such
reimbursement shall be in addition to any reimbursement made as a result of
indemnification pursuant to Section 7.7 hereof. In the event that certain
expenses are incurred for the benefit of the Partnership and other entities
(including the General Partner), such expenses will be allocated to the
Partnership and such other entities in such a manner as the General Partner in
its sole and absolute discretion deems fair and reasonable. All payments and
reimbursements hereunder shall be characterized for federal income tax purposes
as expenses of the Partnership incurred on its behalf, and not as expenses of
the General Partner.

 

C. If the General Partner shall elect to purchase from its stockholders REIT
Shares for the purpose of delivering such REIT Shares to satisfy an obligation
under any dividend reinvestment program adopted by the General Partner, any
employee stock purchase plan adopted by the General Partner, or any similar
obligation or arrangement undertaken by the

 

41



--------------------------------------------------------------------------------

General Partner in the future or for the purpose of retiring such REIT Shares,
the purchase price paid by the General Partner for such REIT Shares and any
other expenses incurred by the General Partner in connection with such purchase
shall be considered expenses of the Partnership and shall be advanced by the
Partnership to the General Partner or reimbursed by the Partnership to the
General Partner, subject to the condition that: (i) if such REIT Shares
subsequently are sold by the General Partner, the General Partner shall pay to
the Partnership any proceeds received by the General Partner for such REIT
Shares (which sales proceeds shall include the amount of dividends reinvested
under any dividend reinvestment or similar program; provided, that a transfer of
REIT Shares for Partnership Units pursuant to Section 8.6 would not be
considered a sale for such purposes); and (ii) if such REIT Shares are not
retransferred by the General Partner within thirty (30) days after the purchase
thereof, or the General Partner otherwise determines not to retransfer such REIT
Shares, the General Partner, shall cause the Partnership to redeem a number of
Partnership Units held by the General Partner equal to the number of such REIT
Shares, as adjusted (x) pursuant to Section 7.5 (in the event the General
Partner acquires material assets, other than on behalf of the Partnership) and
(y) for stock dividends and distributions, stock splits and subdivisions,
reverse stock splits and combinations, distributions of rights, warrants or
options, and distributions of evidences of indebtedness or assets relating to
assets not received by the General Partner pursuant to a pro rata distribution
by the Partnership (in which case such advancement or reimbursement of expenses
shall be treated as having been made as a distribution in redemption of such
number of Partnership Units held by the General Partner).

 

D. As set forth in Section 4.3, the General Partner shall be treated as having
made a Capital Contribution in the amount of all expenses that it incurs
relating to the General Partner’s offering of REIT Shares, other shares of
capital stock of the General Partner or New Securities.

 

E. If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.4 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.

 

Section 7.5 Outside Activities of the General Partner

 

A. Except in connection with a transaction authorized in Section 11.2, without
the Consent of the Limited Partners, the General Partner shall not, directly or
indirectly, enter into or conduct any business, other than in connection with
the ownership, acquisition and disposition of Partnership Interests as a General
Partner and the management of the business of the Partnership, its operation as
a public reporting company with a class (or classes) of securities registered
under the Exchange Act, its operation as a REIT and such activities as are
incidental to the same. Except as otherwise expressly provided in this Section
7.5, without the Consent of the Limited Partners, the General Partner shall not,
directly or indirectly, participate in or otherwise acquire any interest in any
real or personal property, except its General Partner Interest, its minority
interest in any Subsidiary Partnership(s) that the General Partner holds in
order to maintain such Subsidiary Partnership’s status as a partnership, and
such bank accounts, similar instruments or other short-term investments as it
deems necessary to carry out its responsibilities contemplated

 

42



--------------------------------------------------------------------------------

under this Agreement and the Charter. In the event the General Partner desires
to contribute cash to any Subsidiary Partnership to acquire or maintain an
interest of 1% or less in the capital of such partnership, the General Partner
may acquire or maintain an interest of 1% or less in the capital of such
partnership, and the General Partner may acquire such cash from the Partnership
as a loan or in exchange for a reduction in the General Partner’s Partnership
Units, in an amount equal to the amount of such cash divided by the Fair Market
Value of a REIT Share on the day such cash is received by the General Partner.
Notwithstanding the foregoing, the General Partner may acquire Properties or
other assets in exchange for REIT Shares or cash, to the extent such Properties
or other assets are immediately contributed by the General Partner to the
Partnership, pursuant to the terms described in Section 4.3.D. Any Limited
Partner Interests acquired by the General Partner, whether pursuant to exercise
by a Limited Partner of its right of Redemption, or otherwise, shall be
automatically converted into a General Partner Interest comprised of an
identical number of Partnership Units with the same rights, priorities and
preferences as the class or series so acquired. The General Partner may also own
one-hundred percent (100%) of the stock or interests of one or more Qualified
REIT Subsidiaries or limited liability companies, respectively, provided that
any such entity shall be subject to the limitations of this Section 7.5.A. If,
at any time, the General Partner acquires material assets (other than
Partnership Interests or other assets on behalf of the Partnership), the
definition of “REIT Shares Amount” and the definition of “Deemed Value of
Partnership Interests” shall be adjusted, as reasonably determined by the
General Partner, to reflect the relative Fair Market Value of a share of capital
stock of the General Partner relative to the Deemed Partnership Interest Value
of the related Partnership Unit. The General Partner’s General Partner Interest
in the Partnership, its minority interest in any Subsidiary Partnership(s) (held
directly or indirectly through a Qualified REIT Subsidiary) that the General
Partner holds in order to maintain such Subsidiary Partnership’s status as a
partnership, and interests in such short-term liquid investments, bank accounts
or similar instruments as the General Partner deems necessary to carry out its
responsibilities contemplated under this Agreement and the Charter are interests
which the General Partner is permitted to acquire and hold for purposes of this
Section 7.5.A.

 

B. In the event the General Partner exercises its rights under the Charter to
purchase REIT Shares, other capital stock of the General Partner or New
Securities, as the case may be, then the General Partner shall cause the
Partnership to purchase from it a number of Partnership Units equal to the
number of REIT Shares, other capital stock of the General Partner or New
Securities, as the case may be, so purchased on the same terms that the General
Partner purchased such REIT Shares, other capital stock of the General Partner
or New Securities, as the case may be.

 

Section 7.6 Contracts with Affiliates

 

A. The Partnership may lend or contribute to, and borrow funds from, Persons in
which it has an equity investment, and such Persons may borrow funds from, and
lend or contribute funds to, the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Person.

 

B. Except as provided in Section 7.5.A, the Partnership may transfer assets to
joint ventures, other partnerships, corporations or other business entities in
which it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law as the General
Partner in its sole discretion deems advisable.

 

43



--------------------------------------------------------------------------------

C. The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans (including without limitation plans that
contemplate the issuance of Profits Interests Units) funded by the Partnership
for the benefit of employees of the General Partner, the Partnership,
Subsidiaries of the Partnership or any Affiliate of any of them in respect of
services performed or to be performed, directly or indirectly, for the benefit
of such entities. The General Partner also is expressly authorized to cause the
Partnership to issue to it Partnership Units corresponding to REIT Shares issued
by the General Partner pursuant to any Stock Plan or any similar or successor
plan and to repurchase such Partnership Units from the General Partner to the
extent necessary to permit the General Partner to repurchase such REIT Shares in
accordance with such plan.

 

D. Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable.

 

E. The General Partner is expressly authorized to enter into, in the name and on
behalf of the Partnership, a right of first opportunity arrangement and other
conflict avoidance agreements with various Affiliates of the Partnership and the
General Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.

 

Section 7.7 Indemnification

 

A. To the fullest extent permitted by law, the Partnership shall indemnify an
Indemnitee from and against any and all losses, claims, damages, liabilities,
joint or several, expenses (including legal fees and expenses), judgments,
fines, settlements, and other amounts arising from any and all claims, demands,
subpoenas, requests for information, formal or informal investigations, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership or the General Partner as set forth
in this Agreement in which any Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, unless it is established that: (i) the act
or omission of the Indemnitee was material to the matter giving rise to the
proceeding and either was committed in bad faith, constituted fraud or was the
result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or (iii)
in the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful. Without limitation, the foregoing
indemnity shall extend to any liability of any Indemnitee, pursuant to a loan
guaranty or otherwise, for any indebtedness of the Partnership or any Subsidiary
of the Partnership (including, without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.7 in favor of any Indemnitee having or
potentially having liability for any such indebtedness. The termination of any
proceeding by judgment, order or settlement does not create a presumption

 

44



--------------------------------------------------------------------------------

that the Indemnitee did not meet the requisite standard of conduct set forth in
this Section 7.7.A. The termination of any proceeding by conviction or upon a
plea of nolo contendere or its equivalent, or any entry of an order of probation
prior to judgment, creates a rebuttable presumption that the Indemnitee acted in
a manner contrary to that specified in this Section 7.7.A. Any indemnification
pursuant to this Section 7.7 shall be made only out of the assets of the
Partnership, and any insurance proceeds from liability policies covering the
General Partner and any Indemnitee, and neither the General Partner nor any
Limited Partner shall have any obligation to contribute to the capital of the
Partnership or otherwise provide funds to enable the Partnership to fund its
obligations under this Section 7.7, except to the extent otherwise expressly
agreed to by such Partner and the Partnership.

 

B. Reasonable expenses incurred by an Indemnitee who is a party to a proceeding
or the recipient of a subpoena or request for information with respect to a
proceeding to which such Indemnitee is not a party may be paid or reimbursed by
the Partnership in advance of the final disposition of the proceeding upon
receipt by the Partnership of (i) a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.7 has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.

 

C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

 

D. The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

E. For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

 

F. In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

45



--------------------------------------------------------------------------------

G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

I. If and to the extent any reimbursements to the General Partner pursuant to
this Section 7.7 constitute gross income of the General Partner (as opposed to
the repayment of advances made by the General Partner on behalf of the
Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.

 

J. Any indemnification hereunder is subject to, and limited by, the provisions
of Section 10-107 of the Act.

 

K. In the event the Partnership is made a party to any litigation or otherwise
incurs any loss or expense as a result of or in connection with any Partner’s
personal obligations or liabilities unrelated to Partnership business, such
Partner shall indemnify and reimburse the Partnership for all such loss and
expense incurred, including legal fees, and the Partnership interest of such
Partner may be charged therefor. The liability of a Partner under this Section
7.7.K shall not be limited to such Partner’s Partnership Interest, but shall be
enforceable against such Partner personally.

 

Section 7.8 Liability of the General Partner

 

A. Notwithstanding anything to the contrary set forth in this Agreement, none of
the General Partner nor any of its officers, directors, agents or employees
shall be liable or accountable in damages or otherwise to the Partnership, any
Partners or any Assignees, or their successors or assigns, for losses sustained,
liabilities incurred or benefits not derived as a result of errors in judgment
or mistakes of fact or law or any act or omission if the General Partner acted
in good faith.

 

B. The Limited Partners expressly acknowledge that the General Partner is acting
for the benefit of the Partnership, the Limited Partners and the General
Partner’s stockholders collectively. Neither the General Partner generally nor
the board of directors of the General Partner specifically is under any
obligation to give priority to the separate interests of the Limited Partners or
the General Partner’s stockholders (including, without limitation, the tax
consequences to Limited Partners or Assignees or to stockholders) in deciding
whether to cause

 

46



--------------------------------------------------------------------------------

the Partnership to take (or decline to take) any actions. If there is a conflict
between the interests of the stockholders of the General Partner on one hand and
the Limited Partners on the other, the General Partner shall endeavor in good
faith to resolve the conflict in a manner not adverse to either the stockholders
of the General Partner or the Limited Partners; provided, however, that for so
long as the General Partner owns a controlling interest in the Partnership, any
such conflict that cannot be resolved in a manner not adverse to either the
stockholders of the General Partner or the Limited Partners shall be resolved in
favor of the stockholders of the General Partner. The General Partner shall not
be liable under this Agreement to the Partnership or to any Partner for monetary
damages for losses sustained, liabilities incurred, or benefits not derived by
Limited Partners in connection with such decisions; provided, that the General
Partner has acted in good faith.

 

C. Subject to its obligations and duties as General Partner set forth in Section
7.1.A, the General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.

 

D. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the General Partner and any of its officers, directors,
agents and employee’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

 

Section 7.9 Other Matters Concerning the General Partner

 

A. The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

 

B. The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it, and any act taken or omitted to be taken in reliance upon the
opinion of such Persons as to matters which such General Partner reasonably
believes to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

 

C. The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and a
duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.

 

47



--------------------------------------------------------------------------------

D. Notwithstanding any other provisions of this Agreement or any non-mandatory
provision of the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order to protect the ability of the
General Partner, for so long as the General Partner has determined to qualify as
a REIT, to (i) continue to qualify as a REIT or (ii) avoid the General Partner
incurring any taxes under Section 857 or Section 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

Section 7.10 Title to Partnership Assets

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 

Section 7.11 Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority to encumber, sell or otherwise use in any manner any
and all assets of the Partnership and to enter into any contracts on behalf of
the Partnership, and such Person shall be entitled to deal with the General
Partner as if it were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.
In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (iii)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

 

48



--------------------------------------------------------------------------------

ARTICLE 8.

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1 Limitation of Liability

 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or under the Act.

 

Section 8.2 Management of Business

 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3 Outside Activities of Limited Partners

 

Subject to any agreements entered into by a Limited Partner or its Affiliates
with the General Partner, Partnership or a Subsidiary, any Limited Partner and
any officer, director, employee, agent, trustee, Affiliate or stockholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities in direct competition with the
Partnership or that are enhanced by the activities of the Partnership. Neither
the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such Person shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures to the Partnership, any Limited Partner
or any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner or such other Person, could be
taken by such Person.

 

Section 8.4 Return of Capital

 

Except pursuant to the rights of Redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of his or her Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except as
expressly set forth herein, no Limited Partner or Assignee shall have priority
over any other Limited Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses, distributions or credits.

 

49



--------------------------------------------------------------------------------

Section 8.5 Rights of Limited Partners Relating to the Partnership

 

A. In addition to other rights provided by this Agreement or by the Act, and
except as limited by Section 8.5.C, each Limited Partner shall have the right,
for a purpose reasonably related to such Limited Partner’s interest as a limited
partner in the Partnership, upon written demand with a statement of the purpose
of such demand and at such Limited Partner’s expense:

 

(1) to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the General Partner pursuant to the
Securities Exchange Act, and each communication sent to the stockholders of the
General Partner;

 

(2) to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;

 

(3) to obtain a current list of the name and last known business, residence or
mailing address of each Partner;

 

(4) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

 

(5) to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

 

B. The Partnership shall notify each Limited Partner in writing of any
adjustment made in the calculation of the REIT Shares Amount within a reasonable
time after the date such change becomes effective.

 

C. Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners, for such period of time as the
General Partner determines in its sole and absolute discretion to be reasonable,
any information that (i) the General Partner believes to be in the nature of
trade secrets or other information the disclosure of which the General Partner
in good faith believes is not in the best interests of the Partnership or (ii)
the Partnership or the General Partner is required by law or by agreements with
unaffiliated third parties to keep confidential.

 

Section 8.6 Redemption Rights

 

A. On or after the date fourteen (14) months after (i) the Effective Date, with
respect to the Partnership Units acquired prior to, on or contemporaneously with
the Effective Date, (ii) the Option Agreement Effective Date, with respect to
the Partnership Units received pursuant to the Option Agreement, (iii) the ROFO
Agreement Effective Date, with respect to the Partnership Units received
pursuant to the ROFO Agreement, and (iv) the date of issuance of any other
Partnership Units, in each case, other than Profits Interest Units and except to
the extent a different date is expressly provided in an agreement entered into
between the Partnership and any Limited Partner, each Limited Partner shall have
the right (subject to the terms and conditions set

 

50



--------------------------------------------------------------------------------

forth herein and in any other such agreement, as applicable) to require the
Partnership to redeem all or a portion of the Partnership Units held by such
Limited Partner (such Partnership Units being hereafter referred to as “Tendered
Units”) in exchange for the Cash Amount (a “Redemption”); provided that the
terms of such Partnership Units do not provide that such Partnership Units are
not entitled to a right of Redemption. Unless otherwise expressly provided in
this Agreement or in a separate agreement entered into between the Partnership
and the holders of such Partnership Units, all Common Units shall be entitled to
a right of Redemption hereunder. The Tendering Partner shall have no right, with
respect to any Partnership Units so redeemed, to receive any distributions paid
on or after the Specified Redemption Date. Any Redemption shall be exercised
pursuant to a Notice of Redemption delivered to the General Partner by the
Limited Partner who is exercising the right (the “Tendering Partner”). The Cash
Amount shall be payable to the Tendering Partner within ten (10) days of the
Specified Redemption Date, except as provided below.

 

B. REIT Share Election

 

(1) Notwithstanding Section 8.6.A above, if a Limited Partner has delivered to
the General Partner a Notice of Redemption then the General Partner may, in its
sole and absolute discretion, (subject to the limitations on ownership and
transfer of REIT Shares set forth in the Charter) elect to acquire some or all
of the Tendered Units from the Tendering Partner in exchange for the REIT Shares
Amount (as of the Specified Redemption Date) and, if the General Partner so
elects, the Tendering Partner shall sell the Tendered Units to the General
Partner in exchange for the REIT Shares Amount. In such event, the Tendering
Partner shall have no right to cause the Partnership to redeem such Tendered
Units. The General Partner shall promptly give such Tendering Partner written
notice of its election, and subject to Section 8.6.C below, the Tendering
Partner may elect to withdraw its redemption request at any time prior to the
receipt of the cash pursuant to Section 8.6.A or REIT Shares Amount pursuant to
this Section 8.6.B by such Tendering Partner.

 

(2) The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter, the Bylaws of the General Partner, the Securities
Act, relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such REIT Shares entered into by the Tendering
Partner. Notwithstanding any delay in such delivery (but subject to Section
8.6.E), the Tendering Partner shall be deemed the owner of such REIT Shares for
all purposes, including without limitation, rights to vote or consent, and
receive dividends, as of the Specified Redemption Date. In addition, the REIT
Shares for which the Partnership Units might be exchanged shall also bear a
legend which generally provides the following:

 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE
PURPOSE OF THE CORPORATION’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE
INVESTMENT TRUST (“REIT”) UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”). SUBJECT TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY
PROVIDED IN THE CORPORATION’S ARTICLES OF AMENDMENT AND

 

51



--------------------------------------------------------------------------------

RESTATEMENT, (i) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK OF THE CORPORATION IN EXCESS OF 9.8% OF THE VALUE OF THE TOTAL
OUTSTANDING SHARES OF CAPITAL STOCK OF THE CORPORATION AND NO PERSON MAY
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF THE CORPORATION’S COMMON STOCK IN
EXCESS OF 9.8% (BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE)
OF THE OUTSTANDING COMMON STOCK OF THE CORPORATION; (ii) NO PERSON MAY
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK THAT WOULD RESULT IN
THE CORPORATION BEING “CLOSELY HELD” UNDER SECTION 856(h) OF THE CODE OR
OTHERWISE CAUSE THE CORPORATION TO FAIL TO QUALIFY AS A REIT; AND (iii) NO
PERSON MAY TRANSFER SHARES OF CAPITAL STOCK IF SUCH TRANSFER WOULD RESULT IN THE
CAPITAL STOCK OF THE CORPORATION BEING OWNED BY FEWER THAN 100 PERSONS. ANY
PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN VIOLATION OF THE ABOVE LIMITATIONS
MUST IMMEDIATELY NOTIFY THE CORPORATION. IF ANY OF THE RESTRICTIONS ON TRANSFER
OR OWNERSHIP SET FORTH IN (i) OR (ii) IS VIOLATED, THE SHARES OF COMMON STOCK
REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO THE TRUSTEE OF A TRUST
FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES, AND ANY TRANSFER THAT
WOULD RESULT IN THE CAPITAL STOCK OF THE CORPORATION BEING OWNED BY FEWER THAN
100 PERSONS SHALL BE VOID AB INITIO. IN ADDITION, THE CORPORATION MAY REDEEM
SHARES UPON THE TERMS AND CONDITIONS SPECIFIED BY THE BOARD OF DIRECTORS IN ITS
SOLE DISCRETION IF THE BOARD OF DIRECTORS DETERMINES THAT OWNERSHIP OR A
TRANSFER OR OTHER EVENT MAY VIOLATE THE RESTRICTIONS DESCRIBED ABOVE.
FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN EVENTS, ATTEMPTED TRANSFERS IN
VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY BE VOID AB INITIO. ALL TERMS
IN THIS LEGEND THAT ARE DEFINED IN THE CHARTER OF THE CORPORATION SHALL HAVE THE
MEANINGS ASCRIBED TO THEM IN THE CHARTER OF THE CORPORATION, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS ON
TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF SHARES OF COMMON
STOCK ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO
THE SECRETARY OF THE CORPORATION AT ITS PRINCIPAL OFFICE.

 

C. Stock Offering Funding Option

 

(1) (a) Notwithstanding Section 8.6.A or Section 8.6.B above, if a Limited
Partner has delivered to the General Partner a Notice of Redemption with respect
to Excess Units, and (i) the number of Excess Units plus the number of Tendered
Units such Limited Partner agrees to treat as Excess Units (the “Offering
Units”) exceeds (A) 9.8% of the REIT Shares, calculated in accordance with the
methodology for calculating the percentage of ownership of a Person for purposes
of the ownership limit pursuant to Article VI of the Charter (subject to
adjustment in connection with any Adjustment Event), and (B) $50,000,000 gross
value based on a Partnership Unit price equal to the REIT Share Market Value,
and (ii) the

 

52



--------------------------------------------------------------------------------

General Partner is eligible to file a registration statement under Form S-3 (or
any successor form similar thereto), then the General Partner may, at its
election, either (x) cause the Partnership to redeem the Offering Units with the
proceeds of an offering, whether registered under the Securities Act or exempt
from such registration, underwritten, offered and sold directly to investors or
through agents or other intermediaries, or otherwise distributed (a “Stock
Offering Funding”) of a number of REIT Shares (“Offered Shares”) equal to the
REIT Shares Amount with respect to the Offering Units pursuant to the terms of
this Section 8.6.C; or (y) cause the Partnership to pay the Cash Amount with
respect to the Excess Units pursuant to the terms of Section 8.6.A; or (z)
acquire the Excess Units in exchange for the REIT Shares Amount pursuant to the
terms of Section 8.6.B, but only if the Tendering Partner provides the General
Partner with any representations or undertakings which the General Partner has
determined, in its sole and absolute discretion, are sufficient to prevent a
violation of the Charter. In the event that the General Partner fails to give
notice of its exercise of the election described in clause (i) above within the
period of time specified in Section 8.6.B for an election to deliver the REIT
Share Amount, it will be deemed to have elected not to purchase the Tendered
Units through a Stock Offering Funding.

 

(b) In the event that the General Partner elects a Stock Offering Funding with
respect to a Notice of Redemption, it may at such time, give notice (a “Single
Funding Notice”) of such election to all Limited Partners and require that all
Limited Partners elect whether or not to effect a Redemption to be funded
through such Stock Offering Funding. In the event a Limited Partner elects to
effect such a Redemption, it shall give notice thereof and of the number of
Partnership Units to be made subject thereto in writing to the General Partner
within 10 Business Days after receipt of the Single Funding Notice, and such
Limited Partner shall be treated as a Tendering Partner for all purposes of this
Section 8.6.C. In the event that a Limited Partner does not so elect, it shall
be deemed to have waived its right to effect a Redemption for the current
Twelve-Month Period, except that it may effect a Redemption for no more than
1.0% of the REIT Shares, calculated in accordance with the methodology for
calculating the percentage of ownership of a Person for purposes of the
ownership limit pursuant to Article VI of the Charter (subject to adjustment in
connection with any Adjustment Event) during such Twelve-Month Period.

 

(2) In the event that the General Partner elects a Stock Offering Funding, on
the Specified Redemption Date determined pursuant to the proviso in the
definition thereon it shall purchase each Offering Unit that is still a Tendered
Unit on such date for cash in immediately available funds in the amount (the
“Stock Offering Funding Amount”) equal to the lesser of (i) the Cash Amount per
Partnership Unit, calculated pursuant to Section 8.6.A as of the original
Specified Redemption Date assuming the General Partner did not elect to conduct
a Stock Offering Funding pursuant to Section 8.6.C (the “Base Amount”) or (ii)
the net proceeds per Offered Share received by the General Partner from the
Stock Offering Funding, determined after deduction of reasonable expenses
related thereto, including underwriting discounts and commissions, legal and
accounting fees and expenses, Securities and Exchange Commission registration
fees, state blue sky and securities laws fees and expenses, printing expenses,
NASD filing fees and listing fees (the “Net Proceeds”).

 

53



--------------------------------------------------------------------------------

(3) If the General Partner elects a Stock Offering Funding, the following
additional terms and conditions shall apply:

 

(a) As soon as practicable after the General Partner gives the Tendering Partner
notice of its election pursuant to Section 8.6.C(1)(a)(i), the General Partner
shall use its reasonable efforts to effect as promptly as possible a
registration, qualification or compliance (including, without limitation, the
execution of an undertaking to file post-effective amendments, appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with applicable regulations issued under the Securities
Act and any other governmental requirements or regulations) as would permit or
facilitate the sale and distribution of the Offered Shares; provided, that, the
General Partner shall not by reason hereof, be required to submit to
jurisdiction or taxation, or qualify to do business in any jurisdiction in which
such submission or qualification would not be otherwise required; provided,
further, that if the General Partner shall deliver a certificate to the
Tendering Partner stating that the General Partner has determined in the good
faith judgment of the Board of Directors of the General Partner that such
filing, registration or qualification would require disclosure of material
non-public information, the disclosure of which would have a material adverse
effect on the General Partner, then the General Partner may delay making any
filing or delay the effectiveness of any registration or qualification for the
shorter of (a) the period ending on the date upon which such information is
disclosed to the public or ceases to be material or (b) an aggregate period of
ninety (90) days in connection with any Stock Offering Funding.

 

(b) The General Partner shall advise each Tendering Partner, regularly and
promptly upon any request, of the status of the Stock Offering Funding process,
including the timing of all filings, the selection of and understandings with
underwriters, agents, dealers and brokers, the nature and contents of all
communications with the Securities and Exchange Commission and other
governmental bodies, the expenses related to the Stock Offering Funding as they
are being incurred, the nature of marketing activities, and any other matters
reasonably related to the timing, price and expenses relating to the Stock
Offering Funding and the compliance by the General Partner with its obligations
with respect thereto. In addition, the General Partner and each Tendering
Partner may, but shall be under no obligation to, enter into understandings in
writing (“Pricing Agreements”) whereby the Tendering Partner will agree in
advance as to the acceptability of a Net Proceeds amount at or below the Base
Amount. Furthermore, the General Partner shall establish pricing notification
procedures with each such Tendering Partner, such that the Tendering Partner
will have the maximum opportunity practicable to determine whether to become a
Withdrawing Partner pursuant to Section 8.6.C(3)(c) below.

 

(c) The General Partner, upon notification of the price per REIT Share in the
Stock Offering Funding from the managing underwriter(s), in the case of a
registered public offering, or lead placement agent(s), in the event of an
unregistered offering, engaged by the General Partner in order to sell the
Offered Shares, shall immediately use its reasonable efforts to notify each
Tendering Partner of the price per REIT Share in the Stock Offering Funding and
resulting Net Proceeds. Each Tendering Partner shall have one hour (as such time
may be extended by the General Partner) to elect to withdraw its Redemption (a
Tendering Partner making such an election being a “Withdrawing Partner”), and
Partnership Units with a REIT Shares Amount equal to such excluded Offered
Shares shall be considered to be withdrawn

 

54



--------------------------------------------------------------------------------

from the related Redemption; provided, however, that if Tendering Partners
withdraw in excess of 20% of the Offered Shares, all Offered Shares will, at the
General Partner’s option, be deemed to have been withdrawn by all Tendering
Partners. If a Tendering Partner, within such time period, does not notify the
General Partner of such Tendering Partner’s election not to become a Withdrawing
Partner, then such Tendering Partner shall, except as otherwise provided in a
Pricing Agreement, be deemed not to have withdrawn from the Redemption, without
liability to the General Partner. To the extent that the General Partner is
unable to notify any Tendering Partner, such unnotified Tendering Partner shall,
except as otherwise provided in any Pricing Agreement, be deemed not to have
elected to become a Withdrawing Partner. Each Tendering Partner whose Redemption
is being funded through the Stock Offering Funding who does not become a
Withdrawing Partner shall have the right, subject to the approval of the
managing underwriter(s) or placement agent(s) and restrictions of any applicable
securities laws, to submit for Redemption additional Partnership Units in a
number no greater than the number of Partnership Units withdrawn. If more than
one Tendering Partner so elects to redeem additional Partnership Units, then
such Partnership Units shall be redeemed on a pro rata basis, based on the
number of additional Partnership Units sought to be so redeemed. To the extent
that the Net Proceeds would be below the Base Amount, and to the extent that
other Partners have not elected to redeem additional Partnership Units, then the
Withdrawing Partners shall bear their pro rata shares of the expenses described
in Section 8.6.C(2) (such shares calculated as if such Limited Partners had not
been Withdrawing Partners) as reasonably determined by the General Partner.

 

(d) The General Partner shall take all reasonable action in order to effectuate
the sale of the Offered Shares including, but not limited to, the entering into
of an underwriting or placement agreement in customary form with the managing
underwriter(s) or placement agent(s) selected for such underwriting by the
General Partner. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) or placement agent(s) advises the General Partner in
writing that marketing factors require a limitation of the number of shares to
be offered, then the General Partner shall so advise all Tendering Partners and
the number of Partnership Units to be sold to the General Partner pursuant to
the Redemption shall be allocated among all Tendering Partners in proportion, as
nearly as practicable, to the respective number of Partnership Units as to which
each Tendering Partner elected to effect a Redemption. No Offered Shares
excluded from the underwriting by reason of the managing underwriter’s or
placement agent’s marketing limitation shall be included in such offering.

 

(e) The General Partner may include securities for its own account in any
offering made pursuant to Section 8.6.C.1 hereof and, if the managing
underwriter or placement agent has not limited the number of Registrable Shares
to be offered, the General Partner may include securities for the account of
others in such offering, in each case only if and to the extent that the
managing underwriter or placement agent, the General Partner and Tendering
Partners owning Partnership Units representing at least seventy-five percent
(75%) of the Partnership Units with respect to which the Stock Offering Funding
is being effected so agree in writing.

 

D. Each Limited Partner covenants and agrees with the General Partner that all
Tendered Units shall be delivered to the General Partner free and clear of all
liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire

 

55



--------------------------------------------------------------------------------

the same. Each Limited Partner further agrees that, in the event any state or
local property transfer tax is payable as a result of the transfer of its
Tendered Units to the General Partner (or its designee), such Limited Partner
shall assume and pay such transfer tax.

 

E. Notwithstanding the provisions of Section 8.6.A, 8.6.B, 8.6.C or any other
provision of this Agreement, a Limited Partner (i) shall not be entitled to
effect a Redemption for cash pursuant to Section 8.6.A or an exchange for REIT
Shares pursuant to Section 8.6.B to the extent the ownership or right to acquire
REIT Shares pursuant to such exchange by such Partner on the Specified
Redemption Date could cause such Partner or any other Person to violate the
restrictions on ownership and transfer of REIT Shares set forth in the Charter
and (ii) shall have no rights under this Agreement to acquire REIT Shares which
would otherwise be prohibited under the Charter. The limitation set forth in
Section 8.6.E(i) above shall not limit the ability of a Limited Partner to
require a Stock Offering Funding pursuant to the terms of Section 8.6.C if (A)
the Offering Units exceed (a) 9.8% of the REIT Shares, calculated in accordance
with the methodology for calculating the percentage of ownership of a Person for
purposes of the ownership limit pursuant to Article VI of the Charter (subject
to adjustment in connection with any Adjustment Event) and (b) $50,000,000 gross
value based on a Partnership Unit price equal to the REIT Share Market Value,
and (B) the General Partner is eligible to file a registration statement under
Form S-3 (or any successor form similar thereto). To the extent any attempted
Redemption or exchange for REIT Shares would be in violation of this Section
8.6.E, it shall be null and void ab initio and such Limited Partner shall not
acquire any rights or economic interest in the cash otherwise payable upon such
Redemption or the REIT Shares otherwise issuable upon such exchange.

 

F. Notwithstanding anything herein to the contrary (but subject to Section
8.6.E, with respect to any Redemption or exchange for REIT Shares pursuant to
this Section 8.6):

 

(1) All Partnership Units acquired by the General Partner pursuant thereto shall
automatically, and without further action required, be converted into and deemed
to be General Partner Interests comprised of the same number and class of
Partnership Units.

 

(2) Without the consent of the General Partner, each Limited Partner may not
effect a Redemption for less than 1,000 Partnership Units or, if the Limited
Partner holds less than 1,000 Partnership Units, all of the Partnership Units
held by such Limited Partner.

 

(3) Without the consent of the General Partner, each Limited Partner may not
effect a Redemption during the period after the Partnership Record Date with
respect to a distribution and before the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

 

(4) Notwithstanding anything herein to the contrary, in the event the General
Partner gives notice to all Limited Partners (a “Primary Offering Notice”) that
it desires to effect a primary offering of its equity securities for cash (other
than an offering in connection with a merger, consolidation or similar
transaction, or employee benefit or similar plans) then, unless the General
Partner otherwise consents, the actions described in Section 8.6.C as to a Stock
Offering Funding with respect to any Notice of Redemption with respect to Excess
Units thereafter received may be delayed until the earlier of (a) the completion
of the primary offering

 

56



--------------------------------------------------------------------------------

or (b) 120 days following the giving of the Primary Offering Notice; provided
that, to the extent that the managing underwriter(s) of such primary offering
advise that the inclusion of such additional REIT Shares will not adversely
affect the offering, additional REIT Shares the proceeds of which are to be used
to satisfy a Redemption with respect to such Excess Units (a “Subsequent
Redemption”) (without regard to the limitations of subparagraph (2) of this
paragraph F) shall be included in such offering, and the procedures of this
Section 8.6 shall otherwise be followed as closely as practicable; provided,
further that a Primary Offering Notice may be given no more than twice in any
Twelve-Month Period without the Consent of the Limited Partners.

 

(5) The General Partner may delay a Stock Offering Funding, such that it will
not occur (1) during the same Twelve-Month Period as the General Partner has
effected a “Demand Registration” pursuant to the Registration Rights Agreements
dated as of October 27, 2004, among the General Partner and certain Limited
Partners (it being understood that in the event a Notice of Redemption is
received prior to the receipt of requisite requests for a Demand Registration,
such Notice of Redemption shall control, and vice versa) or (b) within 120 days
following the closing of any prior public offering of similar securities by the
General Partner.

 

(6) The consummation of any Redemption or exchange for REIT Shares shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

(7) Each Tendering Partner shall continue to own all Partnership Units subject
to any Redemption or exchange for REIT Shares, and be treated as a Limited
Partner with respect to such Partnership Units for all purposes of this
Agreement, until such Partnership Units are transferred to the General Partner
and paid for or exchanged on the Specified Redemption Date. Until a Specified
Redemption Date, and provided the General Partner has issued REIT shares
pursuant to Section 8.6.B, the Tendering Partner shall have no rights as a
stockholder of the General Partner with respect to such Tendering Partner’s
Partnership Units.

 

G. Notwithstanding the provisions of this Section 8.6 permitting the General
Partner to delay a Public Offering Funding by virtue of an event described in
Section 8.6.C, the giving of a Primary Offering Notice, or a delay referred to
in Section 8.6.F(5), the General Partner shall use its reasonable efforts to
take all such actions, as are consistent with the purposes of such delay
provisions, to effect a Stock Offering Funding at the earliest time practicable.
It is understood that such periods of delay shall run, to the extent
practicable, concurrently, and shall not limit the right of a Limited Partner to
deliver a Notice of Redemption.

 

H. In the event that the Partnership issues additional Partnership Interests to
any Additional Limited Partner pursuant to Section 4.3.B, the General Partner
shall make such revisions to this Section 8.6 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.

 

Section 8.7 Conversion of Profits Interest Units.

 

A. A Profits Interest Unitholder shall have the right (the “Conversion Right”),
at his or her option, at any time to convert all or a portion of his or her
Vested Profits Interest Units

 

57



--------------------------------------------------------------------------------

into Common Units; provided, however, that a holder may not exercise the
Conversion Right for less than one thousand (1,000) Vested Profits Interest
Units or, if such holder holds less than one thousand Vested Profits Interest
Units, all of the Vested Profits Interest Units held by such holder. Profits
Interest Unitholders shall not have the right to convert Unvested Profits
Interest Units into Common Units until they become Vested Profits Interest
Units; provided, however, that when a Profits Interest Unitholder is notified of
the expected occurrence of an event that will cause his or her Unvested Profits
Interest Units to become Vested Profits Interest Units, such Profits Interest
Unitholder may give the Partnership a Conversion Notice conditioned upon and
effective as of the time of vesting and such Conversion Notice, unless
subsequently revoked by the Profits Interest Unitholder, shall be accepted by
the Partnership subject to such condition. In all cases, the conversion of any
Profits Interest Units into Common Units shall be subject to the conditions and
procedures set forth in this Section 8.7.

 

B. A holder of Vested Profits Interest Units may convert such Units into an
equal number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.5. Notwithstanding the
foregoing, in no event may a holder of Vested Profits Interest Units convert a
number of Vested Profits Interest Units that exceeds (x) the Economic Capital
Account Balance of such Limited Partner, to the extent attributable to its
ownership of Profits Interest Units, divided by (y) the Common Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”). In order to exercise his or her Conversion Right,
a Profits Interest Unitholder shall deliver a notice (a “Conversion Notice”) in
the form attached as Exhibit G to the Partnership (with a copy to the General
Partner) not less than 10 nor more than 60 days prior to a date (the “Conversion
Date”) specified in such Conversion Notice; provided, however, that if the
General Partner has not given to the Profits Interest Unitholders notice of a
proposed or upcoming Transaction (as defined below) at least thirty (30) days
prior to the effective date of such Transaction, then Profits Interest
Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth (10th) day after such notice from the General Partner
of a Transaction or (y) the third business day immediately preceding the
effective date of such Transaction. A Conversion Notice shall be provided in the
manner provided in Section 15.1. Each Profits Interest Unitholder covenants and
agrees with the Partnership that all Vested Profits Interest Units to be
converted pursuant to this Section 8.7.A shall be free and clear of all liens.
Notwithstanding anything herein to the contrary, a holder of Profits Interest
Units may deliver a Redemption Notice pursuant to Section 8.6.A relating to
those Common Units that will be issued to such holder upon conversion of such
Profits Interest Units into Common Units in advance of the Conversion Date;
provided, however, that the redemption of such Common Units by the Partnership
shall in no event take place until after the Conversion Date. For clarity, it is
noted that the objective of this paragraph is to put a Profits Interest
Unitholder in a position where, if he or she so wishes, the Common Units into
which his or her Vested Profits Interest Units will be converted can be redeemed
by the Partnership pursuant to Section 8.6.A simultaneously with such
conversion, with the further consequence that, if the Company elects to assume
the Partnership’s redemption obligation with respect to such Common Units under
Section 8.6.B by delivering to such holder REIT Shares rather than cash, then
such holder can have such REIT Shares issued to him or her simultaneously with
the conversion of his or her Vested Profits Interest Units into Common Units.
The General Partner shall cooperate with a Profits Interest Unitholder to
coordinate the timing of the different events described in the foregoing
sentence.

 

58



--------------------------------------------------------------------------------

C. The Partnership, at any time at the election of the General Partner, may
cause any number of Vested Profits Interest Units held by a Profits Interest
Unitholder to be converted (a “Forced Conversion”) into an equal number of
Common Units, giving effect to all adjustments (if any) made pursuant to Section
4.5; provided, however, that the Partnership may not cause Forced Conversion of
any Profits Interest Units that would not at the time be eligible for conversion
at the option of such Profits Interest Unitholder pursuant to Section 8.7.B. In
order to exercise its right of Forced Conversion, the Partnership shall deliver
a notice (a “Forced Conversion Notice”) in the form attached as Exhibit H to the
applicable Profits Interest Unitholder not less than 10 nor more than 60 days
prior to the Conversion Date specified in such Forced Conversion Notice. A
Forced Conversion Notice shall be provided in the manner provided in Section
15.1.

 

D. A conversion of Vested Profits Interest Units for which the holder thereof
has given a Conversion Notice or the Partnership has given a Forced Conversion
Notice shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such Profits Interest
Unitholder, as of which time such Profits Interest Unitholder shall be credited
on the books and records of the Partnership with the issuance as of the opening
of business on the next day of the number of Common Units issuable upon such
conversion. After the conversion of Profits Interest Units as aforesaid, the
Partnership shall deliver to such Profits Interest Unitholder, upon his or her
written request, a certificate of the General Partner certifying the number of
Common Units and remaining Profits Interest Units, if any, held by such person
immediately after such conversion. The Assignee of any Limited Partner pursuant
to Article 11 hereof may exercise the rights of such Limited Partner pursuant to
this Section 8.7 and such Limited Partner shall be bound by the exercise of such
rights by the Assignee.

 

E. For purposes of making future allocations under Section 6.2.C and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable Profits Interest Unitholder that is treated as
attributable to his or her Profits Interest Units shall be reduced, as of the
date of conversion, by the product of the number of Profits Interest Units
converted and the Common Unit Economic Balance.

 

F. If the Partnership or the General Partner shall be a party to any transaction
(including without limitation a merger, consolidation, unit exchange, self
tender offer for all or substantially all Common Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any transaction which constitutes an
Adjustment Event) in each case as a result of which Common Units shall be
exchanged for or converted into the right, or the Holders shall otherwise be
entitled, to receive cash, securities or other property or any combination
thereof (each of the foregoing being referred to herein as a “Transaction”),
then the General Partner shall, immediately prior to the Transaction, exercise
its right to cause a Forced Conversion with respect to the maximum number of
Profits Interest Units then eligible for conversion, taking into account any
allocations that occur in connection with the Transaction or that would occur in
connection with the Transaction if the assets of the Partnership were sold at
the Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Common Units in the
context of the Transaction (in which case the Conversion Date shall be the
effective date of the Transaction). In anticipation of such Forced Conversion
and the consummation of the Transaction, the Partnership shall use commercially
reasonable efforts to cause each Profits

 

59



--------------------------------------------------------------------------------

Interest Unitholder to be afforded the right to receive in connection with such
Transaction in consideration for the Common Units into which his or her Profits
Interest Units will be converted the same kind and amount of cash, securities
and other property (or any combination thereof) receivable upon the consummation
of such Transaction by a Holder of the same number of Common Units, assuming
such Holder is not a Person with which the Partnership consolidated or into
which the Partnership merged or which merged into the Partnership or to which
such sale or transfer was made, as the case may be (a “Constituent Person”), or
an affiliate of a Constituent Person. In the event that Holders have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each Profits Interest Unitholder of such
election, and shall use commercially reasonable efforts to afford the Profits
Interest Unitholders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each Profits Interest Unit held by such holder into Common Units in connection
with such Transaction. If a Profits Interest Unitholder fails to make such an
election, such holder (and any of its transferees) shall receive upon conversion
of each Profits Interest Unit held him or her (or by any of his or her
transferees) the same kind and amount of consideration that a Holder would
receive if such Holder failed to make such an election. Subject to the rights of
the Partnership and the Company under any Vesting Agreement and the relevant
terms of any applicable Stock Plan, the Partnership shall use commercially
reasonable effort to cause the terms of any Transaction to be consistent with
the provisions of this Section 8.7.F and to enter into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of any
Profits Interest Unitholders whose Profits Interest Units will not be converted
into Common Units in connection with the Transaction that will (i) contain
provisions enabling the holders of Profits Interest Units that remain
outstanding after such Transaction to convert their Profits Interest Units into
securities as comparable as reasonably possible under the circumstances to the
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in the Agreement for the benefit of the Profits Interest Unitholders.

 

Section 8.8 Voting Rights of Profits Interest Units

 

Profits Interest Unitholders shall (a) have those voting rights required from
time to time by applicable law, if any, (b) have the same voting rights as a
Holder, with the Profits Interest Units voting as a single class with the Common
Units and having one vote per Profits Interest Unit; and (c) have the additional
voting rights that are expressly set forth below. So long as any Profits
Interest Units remain outstanding, the Partnership shall not, without the
affirmative vote of the holders of at least a majority of the Profits Interest
Units outstanding at the time, given in person or by proxy, either in writing or
at a meeting (voting separately as a class), amend, alter or repeal, whether by
merger, consolidation or otherwise, the provisions of the Agreement applicable
to Profits Interest Units so as to materially and adversely affect any right,
privilege or voting power of the Profits Interest Units or the Profits Interest
Unitholders as such, unless such amendment, alteration, or repeal affects
equally, ratably and proportionately the rights, privileges and voting powers of
the holders of Common Units; but subject, in any event, to the following
provisions: (i) with respect to any Transaction, so long as the Profits Interest
Units are treated in accordance with Section 8.7.F hereof, the consummation of
such Transaction shall not be deemed to materially and adversely affect such
rights, preferences, privileges or voting powers of the Profits Interest Units
or the Profits Interest Unitholders as such; and (ii) any

 

60



--------------------------------------------------------------------------------

creation or issuance of any Partnership Units or of any class or series of
Partnership Interest including without limitation additional Partnership Units
or Profits Interest Units, whether ranking senior to, junior to, or on a parity
with the Profits Interest Units with respect to distributions and the
distribution of assets upon liquidation, dissolution or winding up, shall not be
deemed to materially and adversely affect such rights, preferences, privileges
or voting powers of the Profits Interest Units or the Profits Interest
Unitholders as such. The foregoing voting provisions will not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required will be effected, all outstanding Profits Interest Units shall have
been converted into Common Units.

 

ARTICLE 9.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1 Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form of any information storage device, provided, that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time. The books of the Partnership shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
generally accepted accounting principles.

 

Section 9.2 Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3 Reports

 

A. As soon as practicable, but in no event later than 105 days after the close
of each Partnership Year, or such earlier date as they are filed with the
Securities and Exchange Commission, the General Partner shall cause to be mailed
to each Limited Partner as of the close of the Partnership Year, an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such Partnership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner.

 

B. As soon as practicable, but in no event later than 45 days after the close of
each calendar quarter (except the last calendar quarter of each year), or such
earlier date as they are filed with the Securities and Exchange Commission, the
General Partner shall cause to be mailed to each Limited Partner as of the last
day of the calendar quarter, a report containing unaudited financial statements
of the Partnership, or of the General Partner, if such statements are prepared
solely on a consolidated basis with the applicable law or regulation, or as the
General Partner determines to be appropriate.

 

61



--------------------------------------------------------------------------------

Section 9.4 Nondisclosure of Certain Information

 

Notwithstanding the provisions of Sections 9.1 and 9.3, the General Partner may
keep confidential from the Limited Partners any information that the General
Partner believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interest of the Partnership or which the Partnership is required by law or
by agreements with unaffiliated third parties to keep confidential.

 

ARTICLE 10.

TAX MATTERS

 

Section 10.1 Preparation of Tax Returns

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within 120 days of the close of each
taxable year, the tax information reasonably required by Limited Partners for
federal and state income tax reporting purposes. Each Limited Partner shall
promptly provide the General Partner with any information reasonably requested
by the General Partner relating to any Contributed Property contributed
(directly or indirectly) by such Limited Partner to the Partnership.

 

Section 10.2 Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code, including the election under Section 754 of the Code. The General
Partner shall have the right to seek to revoke any such election (including
without limitation, any election under Section 754 of the Code) upon the General
Partner’s determination in its sole and absolute discretion that such revocation
is the best interests of the Partners.

 

Section 10.3 Tax Matters Partner

 

A. The General Partner shall be the “tax matters partner” of the Partnership for
federal income tax purposes. Pursuant to Section 6230(e) of the Code, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the tax matters partner shall furnish the IRS
with the name, address and profit interest of each of the Limited Partners and
Assignees; provided, however, that such information is provided to the
Partnership by the Limited Partners and Assignees.

 

B. The tax matters partner is authorized, but not required:

 

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time

 

62



--------------------------------------------------------------------------------

prescribed pursuant to the Code and Regulations) files a statement with the IRS
providing that the tax matters partner shall not have the authority to enter
into a settlement agreement on behalf of such Partner or (ii) who is a “notice
partner” (as defined in Section 6231 of the Code) or a member of a “notice
group” (as defined in Section 6223(b)(2) of the Code);

 

(2) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

(3) to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

 

(4) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

 

(6) to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 shall be fully applicable to the tax matters partner in its
capacity as such.

 

C. The tax matters partner shall receive no compensation for its services. All
third party costs and expenses incurred by the tax matters partner in performing
its duties as such (including legal and accounting fees) shall be borne by the
Partnership. Nothing herein shall be construed to restrict the Partnership from
engaging an accounting firm or law firm to assist the tax matters partner in
discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.

 

Section 10.4 Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a 60-month period as provided in Section
709 of the Code.

 

63



--------------------------------------------------------------------------------

Section 10.5 Withholding

 

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
receivable of the Partnership from such Limited Partner, which receivable shall
be paid by such Limited Partner within 15 days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. Any amounts payable by a Limited Partner hereunder shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal,
plus two percentage points (but not higher than the maximum lawful rate) from
the date such amount is due (i.e., 15 days after demand) until such amount is
paid in full. Each Limited Partner shall take such actions as the Partnership or
the General Partner shall request in order to perfect or enforce the security
interest created hereunder.

 

ARTICLE 11.

TRANSFERS AND WITHDRAWALS

 

Section 11.1 Transfer

 

A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which the
General Partner purports to assign its General Partner Interest to another
Person or by which a Limited Partner purports to assign its Limited Partner
Interest to another Person, and includes a sale, assignment, gift (outright or
in trust), pledge, encumbrance, hypothecation, mortgage, exchange or any other
disposition by law or otherwise. The term “transfer” when used in this Article
11 does not include any Redemption or exchange for REIT Shares pursuant to
Section 8.6 except as otherwise provided herein. No part of the interest of a
Limited Partner shall be subject to the claims of any creditor, any spouse for
alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered except as may be specifically provided for
in this Agreement or consented to by the General Partner.

 

B. No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio unless otherwise consented
to by the General Partner in its sole and absolute discretion.

 

64



--------------------------------------------------------------------------------

Section 11.2 Transfer of General Partner’s Partnership Interest

 

A. Except in connection with a Termination Transaction permitted under Section
11.2.B, the General Partner shall not withdraw from the Partnership and shall
not transfer all or any portion of its interest in the Partnership (whether by
sale, statutory merger or consolidation, liquidation or otherwise), other than
an Affiliate, without the Consent of the Limited Partners, which may be given or
withheld by each Limited Partner in its sole and absolute discretion, and only
upon the admission of a successor General Partner pursuant to Section 12.1. Upon
any transfer of a Partnership Interest in accordance with the provisions of this
Section 11.2, the transferee shall become a Substitute General Partner for all
purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner, once such transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired. It is a condition to any transfer otherwise permitted hereunder that
the transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such transferred Partnership Interest, and no such transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor General Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor General Partner of
its obligations under this Agreement without the Consent of the Limited
Partners, in their reasonable discretion. In the event the General Partner
withdraws from the Partnership, in violation of this Agreement or otherwise, or
otherwise dissolves or terminates, or upon the Incapacity of the General
Partner, all of the remaining Partners may elect to continue the Partnership
business by selecting a Substitute General Partner in accordance with the Act.

 

B. The General Partner shall not engage in any merger, consolidation or other
combination with or into another person, sale of all or substantially all of its
assets or any reclassification, recapitalization or change of its outstanding
equity interests (“Termination Transaction”) unless (1) the Termination
Transaction has been approved by a Consent of the Partners and (2) either clause
(a) or (b) below is satisfied:

 

(a) in connection with such Termination Transaction all Limited Partners either
will receive, or will have the right to elect to receive, for each Partnership
Unit an amount of cash, securities, or other property equal to the product of
the REIT Shares Amount and the greatest amount of cash, securities or other
property paid to a holder of one REIT Share in consideration of one REIT Share
in connection with the Termination Transaction; provided, that, if, in
connection with the Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of more than fifty
percent (50%) of the outstanding REIT Shares, each holder of Partnership Units
shall receive, or shall have the right to elect to receive, the greatest amount
of cash, securities, or other property which such holder would have received had
it exercised its right to Redemption (as set forth in Section 8.6) and received
REIT Shares in exchange for its Partnership Units immediately prior to the
expiration of such purchase, tender or exchange offer and had thereupon accepted
such purchase, tender or exchange offer and then such Termination Transaction
shall have been consummated; or

 

65



--------------------------------------------------------------------------------

(b) the following conditions are met: (i) substantially all of the assets
directly or indirectly owned by the surviving entity are held directly or
indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (ii) the holders of Partnership Units own a percentage interest
of the Surviving Partnership based on the relative fair market value of the net
assets of the Partnership and the other net assets of the Surviving Partnership
immediately prior to the consummation of such transaction; (iii) the rights,
preferences and privileges of such holders in the Surviving Partnership are at
least as favorable as those in effect immediately prior to the consummation of
such transaction and as those applicable to any other limited partners or
non-managing members of the Surviving Partnership; and (iv) such rights of the
Limited Partners include at least one of the following: (a) the right to redeem
their interests in the Surviving Partnership for the consideration available to
such persons pursuant to Section 11.2.B(2)(a); or (b) the right to redeem their
Partnership Units for cash on terms equivalent to those in effect with respect
to their Partnership Units immediately prior to the consummation of such
transaction, or, if the ultimate controlling person of the Surviving Partnership
has publicly traded common equity securities, such common equity securities,
with an exchange ratio based on the determination of relative fair market value
of such securities and the REIT Shares.

 

Section 11.3 Limited Partners’ Rights to Transfer

 

A. Prior to the twelve (12) months after the Effective Date, no Limited Partner
shall transfer all or any portion of its Partnership Interest to any transferee
without the consent of the General Partner, which consent may be withheld in its
sole and absolute discretion or exercise its right of Redemption set forth in
Section 8.6; provided, however, that any Limited Partner may, at any time
(whether prior to or after such twelve (12) month period), without the consent
of the General Partner other than by way of exercise of the right of Redemption
set forth in Section 8.6, (i) transfer all or any portion of its Partnership
Interest to the General Partner, (ii) transfer all or any portion of its
Partnership Interest to an Immediate Family Member, subject to the provisions of
Section 11.6, (iii) transfer all or any portion of its Partnership Interest to a
trust for the benefit of a charitable beneficiary or to a charitable foundation,
subject to the provisions of Section 11.6, and (iv) subject to the provisions of
Section 11.6, pledge (a “Pledge”) all or any portion of its Partnership Interest
to a lending institution, which is not an Affiliate of such Limited Partner, as
collateral or security for a bona fide loan or other extension of credit with a
scheduled maturity date not sooner than the twelve (12) month anniversary of the
Effective Date, and transfer such pledged Partnership Interest to such lending
institution in connection with the exercise of remedies under such loan or
extension or credit, and the transfer of such pledged Partnership Interest by
the lender to any transferee. After such twelve (12) month anniversary, each
Limited Partner or Assignee (resulting from a transfer made pursuant to clauses
(i)-(iv) of the proviso of the preceding sentence) shall have the right to
transfer all or any portion of its Partnership Interest, subject to the
provisions of Section 11.6 and the satisfaction of each of the following
conditions (in addition to the right of each such Limited Partner or Assignee
(A) to continue to make any such transfer permitted by clauses (i)-(iv) of such
proviso or (B) to make any transfer to its Affiliates or members, in each case,
without satisfying condition (1) below):

 

(1) General Partner Right of First Refusal. The transferring Partner shall give
written notice of the proposed transfer to the General Partner, which notice
shall state (i) the identity of the proposed transferee, and (ii) the amount and
type of consideration proposed to be received for the transferred Partnership
Units. The General Partner shall have ten (10) days upon which to give the
transferring Partner notice of its election to acquire the Partnership Units on
the proposed terms. If it so elects, it shall purchase the Partnership Units on
such terms within ten (10) days after giving notice of such election. If it does
not so elect, the transferring Partner may transfer such Partnership Units to a
third party, on economic terms no more favorable to the transferee than the
proposed terms, subject to the other conditions of this Section 11.3.

 

66



--------------------------------------------------------------------------------

(2) Qualified Transferee. Any transfer of a Partnership Interest shall be made
only to Qualified Transferees.

 

It is a condition to any transfer otherwise permitted hereunder that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such transferred Partnership Interest and no such transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its reasonable
discretion. Notwithstanding the foregoing, any transferee of any transferred
Partnership Interest shall be subject to any and all ownership limitations
contained in the Charter, which may limit or restrict such transferee’s ability
to exercise its Redemption rights, and to the representations in Section 3.4.
Any transferee, whether or not admitted as a Substituted Limited Partner, shall
take subject to the obligations of the transferor hereunder. Unless admitted as
a Substitute Limited Partner in accordance with Section 11.4.B, no transferee,
whether by a voluntary transfer, by operation of law or otherwise, shall have
any rights hereunder, other than the rights of an Assignee as provided in and in
compliance with Section 11.5.

 

B. If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator, or receiver of such Limited Partner’s
estate shall have all the rights of a Limited Partner, but not more rights than
those enjoyed by other Limited Partners, for the purpose of settling or managing
the estate, and such power as the Incapacitated Limited Partner possessed to
transfer all or any part of his or its interest in the Partnership. The
Incapacity of a Limited Partner, in and of itself, shall not dissolve or
terminate the Partnership.

 

C. The General Partner may prohibit any transfer otherwise permitted under
Section 11.3 by a Limited Partner of his or her Partnership Units if, in the
opinion of legal counsel to the Partnership, such transfer would require the
filing of a registration statement under the Securities Act by the Partnership
or would otherwise violate any federal or state securities laws or regulations
applicable to the Partnership or the Partnership Unit.

 

Section 11.4 Substituted Limited Partners

 

A. No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his or her place (including any transferee permitted by
Section 11.3). The General Partner shall, however, have the right to consent to
the admission of a transferee of the interest of

 

67



--------------------------------------------------------------------------------

a Limited Partner pursuant to this Section 11.4 as a Substituted Limited
Partner, which consent may be given or withheld by the General Partner in its
sole and absolute discretion. The General Partner’s failure or refusal to permit
a transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action against the Partnership or any Partner.

 

B. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be subject to the transferee executing and delivering to the Partnership
an acceptance of all of the terms and conditions of this Agreement (including
without limitation, the provisions of Section 2.4 and such other documents or
instruments as may be required to effect the admission), each in form and
substance satisfactory to the General Partner) and the acknowledgment by such
transferee that each of the representations and warranties set forth in Section
3.4 are true and correct with respect to such transferee as of the date of the
transfer of the Partnership Interest to such transferee and will continue to be
true to the extent required by such representations and warranties.

 

C. Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of Partnership Units,
and Percentage Interest of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Substituted Limited Partner.

 

Section 11.5 Assignees

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain and loss attributable to the
Partnership Units assigned to such transferee, the rights to transfer the
Partnership Units provided in this Article 11 and the right of Redemption
provided in Section 8.6, but shall not be deemed to be a holder of Partnership
Units for any other purpose under this Agreement, and shall not be entitled to
effect a Consent with respect to such Partnership Units on any matter presented
to the Limited Partners for approval (such Consent remaining with the transferor
Limited Partner). In the event any such transferee desires to make a further
assignment of any such Partnership Units, such transferee shall be subject to
all the provisions of this Article 11 to the same extent and in the same manner
as any Limited Partner desiring to make an assignment of Partnership Units.
Notwithstanding anything contained in this Agreement to the contrary, as a
condition to becoming an Assignee, any prospective Assignee must first execute
and deliver to the Partnership an acknowledgment that each of the
representations and warranties set forth in Section 3.4 are true and correct
with respect to such prospective Assignee as of the date of the prospective
assignment of the Partnership Interest to such prospective Assignee and will
continue to be true to the extent required by such representations or
warranties.

 

68



--------------------------------------------------------------------------------

Section 11.6 General Provisions

 

A. No Limited Partner may withdraw from the Partnership other than as a result
of (i) a permitted transfer of all of such Limited Partner’s Partnership Units
in accordance with this Article 11 and the transferee(s) of such Partnership
Units being admitted to the Partnership as a Substituted Limited Partner or (ii)
pursuant to the exercise of its right of Redemption of all of such Limited
Partner’s Partnership Units under Section 8.6; provided that after such
transfer, exchange or redemption such Limited Partner owns no Partnership
Interest.

 

B. Any Limited Partner who shall transfer all of such Limited Partner’s
Partnership Units in a transfer permitted pursuant to this Article 11 where such
transferee was admitted as a Substituted Limited Partner or pursuant to the
exercise of its rights of Redemption of all of such Limited Partner’s
Partnership Units under Section 8.6 shall cease to be a Limited Partner;
provided that after such transfer, exchange or redemption such Limited Partner
owns no Partnership Interest.

 

C. Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner otherwise agrees.

 

D. If any Partnership Interest is transferred, assigned or redeemed during any
quarterly segment of the Partnership’s Partnership Year in compliance with the
provisions of this Article 11 or transferred or redeemed pursuant to Section
8.6, on any day other than the first day of a Partnership Year, then Net Income,
Net Losses, each item thereof and all other items attributable to such
Partnership Interest for such Partnership Year shall be divided and allocated
between the transferor Partner and the transferee Partner by taking into account
their varying interests during the Partnership Year using a method selected by
the General Partner that is in accordance with the Code. Except as otherwise
agreed by the General Partner, all distributions of Available Cash with respect
to which the Partnership Record Date is before the date of such transfer,
assignment, exchange or redemption shall be made to the transferor Partner, and
all distributions of Available Cash thereafter, in the case of a transfer or
assignment other than a redemption, shall be made to the transferee Partner.

 

E. In addition to any other restrictions on transfer herein contained, including
without limitation the provisions of this Article 11 and Section 2.6, in no
event may any transfer or assignment of a Partnership Interest by any Partner
(including pursuant to a Redemption or exchange for REIT Shares pursuant to
Section 8.6) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, of any component portion of a
Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest; (iv)
except with the consent of the General Partner, which may be given or withheld
in its sole and absolute discretion, if in the opinion of legal counsel to the
Partnership such transfer could cause a termination of the Partnership for
federal or state income tax purposes (except as a result of the Redemption or
exchange for REIT Shares of all Partnership Interests held by all Limited
Partners or pursuant to a transaction expressly permitted under Section 11.2);
(v) if in the opinion of counsel to the Partnership such transfer could cause
the Partnership to cease to be classified as a partnership for federal income
tax purposes (except as a result of the Redemption

 

69



--------------------------------------------------------------------------------

or exchange for REIT Shares of all Partnership Interests held by all Limited
Partners); (vi) if such transfer could, in the opinion of counsel to the
Partnership, cause the Partnership to become, with respect to any employee
benefit plan subject to Title I of ERISA, a “party-in-interest” (as defined in
Section 3(14) of ERISA) or a “disqualified person” (as defined in Section
4975(e) of the Code); (vii) if such transfer could, in the opinion of counsel to
the Partnership, cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to Department of Labor
Regulations Section 2510.2-101; (viii) if such transfer requires the
registration of such Partnership Interest pursuant to any applicable federal or
state securities laws; (ix) except with the consent of the General Partner,
which may be given or withheld in its sole and absolute discretion, if such
transfer (1) could be treated as effectuated through an “established securities
market” or a “secondary market” (or the substantial equivalent thereof) within
the meaning of Section 7704 of the Code, (2) could cause the Partnership to
become a “Publicly Traded Partnership,” as such term is defined in Sections
469(k)(2) or 7704(b) of the Code, (3) could be in violation of Section 3.4.E(5),
or (4) could cause the Partnership to fail one or more of the Safe Harbors (as
defined below); (x) if such transfer subjects the Partnership to be regulated
under the Investment Company Act of 1940, the Investment Advisors Act of 1940 or
the Employee Retirement Income Security Act of 1974, each as amended; (xi)
except with the consent of the General Partner, which may be given or withheld
in its sole discretion, if the transferee or assignee of such Partnership
Interest is unable to make the representations set forth in Section 3.4.C; (xii)
if such transfer is made to a lender to the Partnership or any Person who is
related (within the meaning of Section 1.752-4(b) of the Regulations) to any
lender to the Partnership whose loan constitutes a Nonrecourse Liability, except
with the consent of the General Partner, which may be given or withheld in its
sole and absolute discretion; and provided, that, as a condition to granting
such consent the lender may be required to enter into an arrangement with the
Partnership and the General Partner to redeem or exchange for the REIT Shares
Amount any Partnership Units in which a security interest is held simultaneously
with the time at which such lender would be deemed to be a partner in the
Partnership for purposes of allocating liabilities to such lender under Section
752 of the Code; or (xiii) if in the opinion of legal counsel for the
Partnership such transfer could adversely affect the ability of the General
Partner to continue to qualify as a REIT or, except with the consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion, subject the General Partner to any additional taxes under Section
857 or Section 4981 of the Code.

 

F. The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of Common Units by the Partnership or the
General Partner) to determine (i) if such interests could be treated as being
traded on an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code
and (ii) whether such transfers of interests could result in the Partnership
being unable to qualify for the “safe harbors” set forth in Regulations Section
1.7704-1 (or such other guidance subsequently published by the IRS setting forth
safe harbors under which interests will not be treated as “readily tradable on a
secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code) (the “Safe Harbors”). The General Partner shall have
the authority (but shall not be required) to take any steps it determines are
necessary or appropriate in its sole and absolute discretion to prevent any
trading of interests which could cause the Partnership to become a “publicly
traded partnership,” within the meaning of Code Section 7704, or any recognition
by the Partnership of such transfers, or to insure that one or more of the Safe
Harbors is met.

 

70



--------------------------------------------------------------------------------

ARTICLE 12.

ADMISSION OF PARTNERS

 

Section 12.1 Admission of Successor General Partner

 

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such transferee shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Article 11.

 

Section 12.2 Admission of Additional Limited Partners

 

A. After the admission to the Partnership of the initial Limited Partners on the
date hereof, a Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner (i)
evidence of acceptance in form satisfactory to the General Partner of all of the
terms and conditions of this Agreement, including, without limitation, the power
of attorney granted in Section 2.4 and (ii) such other documents or instruments
as may be required in the discretion of the General Partner in order to effect
such Person’s admission as an Additional Limited Partner.

 

B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
receipt of the Capital Contribution in respect of such Limited Partner and the
consent of the General Partner to such admission. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Partnership Year, then Net Income, Net Losses, each item thereof and all other
items allocable among Partners and Assignees for such Partnership Year shall be
allocated among such Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Partnership Year using a
method selected by the General Partner that is in accordance with the Code.
Except as otherwise agreed to by the Additional Limited Partners and the General
Partner, all distributions of Available Cash with respect to which the
Partnership Record Date is before the date of such admission shall be made
solely to Partners and Assignees other than the Additional Limited Partner
(other than in its capacity as an Assignee) and all distributions of Available
Cash thereafter shall be made to all Partners and Assignees including such
Additional Limited Partner.

 

71



--------------------------------------------------------------------------------

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4.

 

ARTICLE 13.

DISSOLUTION AND LIQUIDATION

 

Section 13.1 Dissolution

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner (selected as
described in Section 13.1.B below) shall continue the business of the
Partnership. The Partnership shall dissolve, and its affairs shall be wound up,
upon the first to occur of any of the following (each a “Liquidating Event”):

 

A. the expiration of its term as provided in Section 2.5;

 

B. an event of withdrawal of the General Partner, as defined in the Act, unless,
within 90 days after the withdrawal, all of the remaining Partners agree in
writing, in their sole and absolute discretion, to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
substitute General Partner;

 

C. subject to compliance with Section 11.2 an election to dissolve the
Partnership made by the General Partner, in its sole and absolute discretion;

 

D. entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

 

E. any sale or other disposition of all or substantially all of the assets of
the Partnership or a related series of transactions that, taken together, result
in the sale or other disposition of all or substantially all of the assets of
the Partnership;

 

F. the Incapacity of the General Partner, unless all of the remaining Partners
in their sole and absolute discretion agree in writing to continue the business
of the Partnership and to the appointment, effective as of a date prior to the
date of such Incapacity, of a substitute General Partner;

 

G. the Redemption or exchange for REIT Shares of all Partnership Interests
(other than those of the General Partner) pursuant to this Agreement; or

 

H. a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable

 

72



--------------------------------------------------------------------------------

order for relief is entered by a court with appropriate jurisdiction against the
General Partner, in each case under any federal or state bankruptcy or
insolvency laws as now or hereafter in effect, unless prior to the entry of such
order or judgment all of the remaining Partners agree in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such order or judgment, of a substitute General Partner.

 

Section 13.2 Winding Up

 

A. Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, in the event there is no remaining General Partner, any
Person elected by a Majority in Interest of the Limited Partners (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

 

(1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

 

(2) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

 

(3) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the other Partners; and

 

(4) The balance, if any, to the General Partner and Limited Partners in
accordance with their positive Capital Account balances, determined after taking
into account all Capital Account adjustments for all prior periods and the
Partnership taxable year during which the liquidation occurs (other than those
made as a result of the liquidating distribution set forth in this Section
13.2.A(4)).

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as provided in Section 7.4.

 

B. Notwithstanding the provisions of Section 13.2.A which require liquidation of
the assets of the Partnership, but subject to the order of priorities set forth
therein, if prior to or upon dissolution of the Partnership the Liquidator
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may, in its sole and absolute discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy liabilities of the
Partnership (including to those Partners as creditors) and/or distribute to the
Partners, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2.A, undivided interests in such Partnership assets as
the Liquidator deems not suitable for liquidation. Any such distributions
in-kind shall be made only if, in the good faith judgment of the Liquidator,
such distributions in-kind are in

 

73



--------------------------------------------------------------------------------

the best interest of the Partners, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

 

Section 13.3 Capital Contribution Obligation

 

If any Partner has a deficit balance in his or her Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Partner
shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit at any time shall not
be considered a debt owed to the Partnership or to any other Person for any
purpose whatsoever, except to the extent otherwise expressly agreed to by such
Partner and the Partnership.

 

Section 13.4 Compliance with Timing Requirements of Regulations

 

In the discretion of the Liquidator or the General Partner, a pro rata portion
of the distributions that would otherwise be made to the General Partner and
Limited Partners pursuant to this Article 13 may be:

 

(1) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or

 

(2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided, that such
withheld or escrowed amounts shall be distributed to the General Partner and
Limited Partners in the manner and priority set forth in Section 13.2.A as soon
as practicable.

 

Section 13.5 Deemed Distribution and Recontribution

 

Notwithstanding any other provision of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the Partnership’s
property shall not be liquidated, the Partnership’s liabilities shall not be
paid or discharged, and the Partnership’s affairs shall not be wound up.
Instead, the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange a for an interest in the new
partnership. Immediately thereafter, the Partnership shall be deemed to
distribute interests in the new partnership to the General Partner and Limited
Partners in proportion to their respective interests in the Partnership in
liquidation of the Partnership.

 

74



--------------------------------------------------------------------------------

Section 13.6 Rights of Limited Partners

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner.

 

Section 13.7 Notice of Dissolution

 

In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of Section 13.1, result in a dissolution of the Partnership, the
General Partner shall, within 30 days thereafter, provide written notice thereof
to each of the Partners and to all other parties with whom the Partnership
regularly conducts business (as determined in the discretion of the General
Partner) and shall publish notice thereof in a newspaper of general circulation
in each place in which the Partnership regularly conducts business (as
determined in the discretion of the General Partner).

 

Section 13.8 Cancellation of Certificate of Limited Partnership

 

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Maryland shall be cancelled
and such other actions as may be necessary to terminate the Partnership shall be
taken.

 

Section 13.9 Reasonable Time for Winding-Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Partners during the period of liquidation.

 

Section 13.10 Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

ARTICLE 14.

AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS

 

Section 14.1 Amendments

 

A. The actions requiring consent or approval of the Partners or of the Limited
Partners pursuant to this Agreement, including Section 7.3, or otherwise
pursuant to applicable law, are subject to the procedures in this Article 14.

 

B. Amendments to this Agreement requiring the consent or approval of Limited
Partners may be proposed by the General Partner or by Limited Partners holding
twenty-five percent (25%) or more of the Partnership Interests held by Limited
Partners. The General Partner shall seek the written consent of the Limited
Partners on the proposed amendment or

 

75



--------------------------------------------------------------------------------

shall call a meeting to vote thereon and to transact any other business that it
may deem appropriate. For purposes of obtaining a written consent, the General
Partner may require a response within a reasonable specified time, but not less
than 15 days, and failure to respond in such time period shall constitute a
consent which is consistent with the General Partner’s recommendation (if so
recommended) with respect to the proposal; provided, that, an action shall
become effective at such time as requisite consents are received even if prior
to such specified time.

 

Section 14.2 Action by the Partners

 

A. Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request by Limited
Partners holding twenty-five percent (25%) or more of the Partnership Interests
held by Limited Partners. The notice shall state the nature of the business to
be transacted. Notice of any such meeting shall be given to all Partners not
less than seven days nor more than 30 days prior to the date of such meeting.
Partners may vote in person or by proxy at such meeting. Whenever the vote or
Consent of the Limited Partners or of the Partners is permitted or required
under this Agreement, such vote or Consent may be given at a meeting of Partners
or may be given in accordance with the procedure prescribed in Section 14.1.

 

B. Any action required or permitted to be taken at a meeting of the Partners may
be taken without a meeting if a written consent setting forth the action so
taken is signed by the percentage as is expressly required by this Agreement for
the action in question. Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of the
Percentage Interests of the Partners (expressly required by this Agreement).
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified.

 

C. Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Limited Partner executing it.

 

D. Each meeting of Partners shall be conducted by the General Partner or such
other Person as the General Partner may appoint pursuant to such rules for the
conduct of the meeting as the General Partner or such other Person deems
appropriate.

 

E. On matters on which Limited Partners are entitled to vote, each Limited
Partner shall have a vote equal to the number of Partnership Units held.

 

76



--------------------------------------------------------------------------------

ARTICLE 15.

GENERAL PROVISIONS

 

Section 15.1 Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in Exhibit A or such other address as the
Partners shall notify the General Partner in writing.

 

Section 15.2 Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 15.3 Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4 Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5 Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6 Creditors

 

Other than as expressly set forth herein with respect to Indemnitees, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

Section 15.7 Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon any breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

77



--------------------------------------------------------------------------------

Section 15.8 Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

 

Section 15.9 Applicable Law

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Maryland, without regard to the principles of conflicts of law.

 

Section 15.10 Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11 Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

 

Section 15.12 No Rights as Stockholders

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of Partnership Units any rights whatsoever as stockholders of the
General Partner, including without limitation any right to receive dividends or
other distributions made to stockholders of the General Partner or to vote or to
consent or to receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the General Partner or any other
matter.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement of Limited Partnership as of the date first written above.

 

DIGITAL REALTY TRUST, L.P.

By:

 

Digital Realty Trust, Inc.,

   

a Maryland corporation

   

Its General Partner

   

By:

 

/s/ Michael F. Foust

--------------------------------------------------------------------------------

       

Michael F. Foust

       

Chief Executive Officer

LIMITED PARTNERS:

Global Innovation Partners, LLC,

        a Delaware limited liability company

By:

 

Global Innovation Manager, LLC,

   

its Manager

   

By:

 

/s/ Richard A. Magnuson

--------------------------------------------------------------------------------

       

Richard A. Magnuson

       

Executive Managing Director

 

S-1

Signature Page to Amended and Restated Agreement of Limited Partnership of
Digital Realty Trust, L.P.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, pursuant to Section 12.2.A of this Amended and Restated
Agreement of Limited Partnership of Digital Realty Trust, L.P. (this
“Agreement”), each of the undersigned hereby agrees to be bound by all of the
terms and conditions of this Agreement, including, without limitation, the power
of attorney granted in Section 2.4 hereof, as of the 27th day of October, 2004.

 

ADDITIONAL LIMITED PARTNERS

San Francisco Wave eXchange, LLC,

        a Delaware limited liability company

By:

 

200 Paul Wave Exchange LLC

   

a Delaware limited liability company

Its:

 

Member

   

By:

 

Cambay Tele.com, LLC

       

a Delaware limited liability company

   

Its:

 

Member

       

By:

 

The Cambay Group, Inc.

           

a California corporation

       

Its:

 

Member

           

By:

 

/s/ John O. Wilson

--------------------------------------------------------------------------------

           

Name:

 

John O. Wilson

           

Title:

 

Vice President and Secretary

Santa Clara Wave eXchange, LLC,.

        a Delaware limited liability company

By:

 

Wave Exchange LLC

   

a Delaware limited liability company

Its:

 

Member

   

By:

 

Wave Exchange, Inc.

       

a California corporation

   

Its:

 

Member

       

By:

 

/s/ William C. Scott, Jr.

--------------------------------------------------------------------------------

       

Name:

 

William C. Scott, Jr.

       

Title:

 

Chief Financial Officer

 

Signature Page to Amended and Restated Agreement of Limited Partnership of
Digital Realty Trust, L.P.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, pursuant to Section 12.2.A of this Amended and Restated
Agreement of Limited Partnership of Digital Realty Trust, L.P. (this
“Agreement”), the undersigned hereby agrees to be bound by all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof, as of the 27th day of October, 2004.

 

ADDITIONAL LIMITED PARTNER

Pacific Bryan Partners, L.P.,

        a Texas limited partnership

By:

 

Bryan Partners, LLC

   

a Texas limited liability company

Its:

 

General Partner

   

By:

 

/s/ A. Ghassemieh

--------------------------------------------------------------------------------

   

Name:

 

A. Ghassemieh

   

Title:

 

Manager

 

Signature Page to Amended and Restated Agreement of Limited Partnership of
Digital Realty Trust, L.P.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, pursuant to Section 12.2.A of this Amended and Restated
Agreement of Limited Partnership of Digital Realty Trust, L.P. (this
“Agreement”), each of the undersigned hereby agrees to be bound by all of the
terms and conditions of this Agreement, including, without limitation, the power
of attorney granted in Section 2.4 hereof, as of the 27th day of October, 2004.

 

ADDITIONAL LIMITED PARTNERS

Cambay Tele.com, LLC

        a Delaware limited liability company

   

By:

 

The Cambay Group, Inc.

       

a California corporation

   

Its:

 

Member

       

By:

 

/s/ John O. Wilson

--------------------------------------------------------------------------------

       

Name:

 

John O. Wilson

       

Title:

 

Vice President and Secretary

Wave Exchange LLC

        a Delaware limited liability company

   

By:

 

Wave Exchange, Inc.

       

a California corporation

   

Its:

 

Member

       

By:

 

/s/ William C. Scott, Jr.

--------------------------------------------------------------------------------

       

Name:

 

William C. Scott, Jr.

       

Title:

 

Chief Financial Officer

 

Signature Page to Amended and Restated Agreement of Limited Partnership of
Digital Realty Trust, L.P.